EXHIBIT 10.1

 

Portions of this Exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.
Such omissions are designated as **.

 

PRODUCT DEVELOPMENT AND

COMMERCIALIZATION AGREEMENT

 

AMONG

 

SMITHKLINE BEECHAM CORPORATION

DOING BUSINESS AS GLAXOSMITHKLINE,

 

GLAXO GROUP LIMITED

 

AND

 

PHARMACOPEIA DRUG DISCOVERY, INC.

 

DATED AS OF


MARCH 24, 2006

 

--------------------------------------------------------------------------------


 

PRODUCT DEVELOPMENT AND

COMMERCIALIZATION AGREEMENT

 

THIS PRODUCT DEVELOPMENT AND COMMERCIALIZATION AGREEMENT is made as of the 24th
day of March, 2006 (the “EFFECTIVE DATE”) by and between SmithKline Beecham
Corporation, doing business as GlaxoSmithKline, a Pennsylvania corporation
having a principal place of business at One Franklin Plaza, 200 N 16th Street,
Philadelphia, PA 19102 (“SB Corp”), and Glaxo Group Limited, a company existing
under the laws of England and Wales, having its registered office at Glaxo
Wellcome House, Berkeley Avenue, Greenford, Middlesex, UB6 0NN, England (“GGL”),
SB Corp and GGL being collectively referred to hereinafter as “GSK”; and
Pharmacopeia Drug Discovery, Inc., a Delaware corporation having a principal
place of business at 3000 Eastpark Boulevard, Cranbury, New Jersey 08512
(“Pharmacopeia”). Pharmacopeia and GSK are each referred to herein by name or as
a “Party” or, collectively, as the “Parties.”

 

RECITALS

 

A.     Pharmacopeia has developed certain capabilities for the discovery and
development of pharmaceutical products for the treatment of human diseases or
conditions.

 

B.      GSK possesses research, development, manufacturing and commercialization
expertise for the development and commercialization of pharmaceutical products
for the treatment of human diseases or conditions.

 

C.      GSK, through its Center of Excellence for External Drug Discovery
(“CEEDD”),

 

desires to engage in a collaborative effort with Pharmacopeia, pursuant to which
Pharmacopeia shall engage in research and development programs to discover and
develop compounds with demonstrated efficacy in humans that will be available
for commercialization by one of the Parties.

 

D.      PHARMACOPEIA desires to engage in a collaborative effort with GSK
whereby GSK will, pursuant to the Options granted to GSK by this Agreement, have
exclusive worldwide rights to complete the development and commercialization of
certain compounds discovered and developed by Pharmacopeia.

 

E.      The Parties acknowledge that any rights GSK acquires under this
Agreement, as defined below, will be held by GSK in accordance with GSK’s and
its group’s inter-company agreements, as in effect from time to time.

 

F.      Contemporaneously with the execution of this Agreement, Pharmacopeia
shall issue to GSK a Warrant to Purchase Common Stock substantially in the form
attached hereto as Exhibit A (the “Warrant”), which will permit GSK to purchase
shares of common stock of Pharmacopeia upon the fulfillment of the terms and
conditions set forth in the Warrant and this Agreement.

 

Now, therefore, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1

 

DEFINITIONS

 

As used in this Agreement, the following terms shall have the meanings set forth
in this Article unless context dictates otherwise:

 

1.1 “AFFILIATE” shall mean any Person, whether de jure or de facto, which
directly or indirectly through one (1) or more intermediaries controls, is
controlled by, or is under common control with, a Party to this Agreement. A
Person shall be deemed to “control” another Person if it (i) owns, directly or
indirectly, beneficially or legally, at least fifty percent (50%) of the
outstanding voting securities or capital stock (or such lesser percentage which
is the maximum allowed to be owned by a Person in a particular jurisdiction) of
such other Person, or has other comparable ownership interest with respect to
any Person other than a corporation; or (ii) has the power, whether pursuant to
contract, ownership of securities or otherwise, to direct the management and
policies of the Person.

 

1.2 “AGREEMENT” shall mean this Product Development and Commercialization
Agreement together with the recitals and all exhibits, schedules and attachments
hereto.

 

1.3 “BACK-UP COMPOUND” shall mean a compound whose principal mechanism of action
is to modulate a Target in the manner determined by the JSC for such Target,
that meets the Candidate Selection Criteria with respect to such Target and,
with the JSC’s approval, is intended to supplant a particular Pharmacopeia
Development Compound or GSK Development Compound if such Pharmacopeia
Development Compound or GSK Development Compound is removed from development. A
Back-Up Compound may also be intended to supplant another Back-Up Compound if
such other Back-Up Compound is removed from development.

 

1.4 “BANKRUPTCY CODE” shall have the meaning assigned to such term in Section
12.3.2.

 

1.5 “BREACHING PARTY” shall have the meaning assigned to such term in Section
12.2.1.

 

1.6 “CALENDAR QUARTER” shall mean a period of three (3) consecutive months
ending at midnight, Eastern Time on the last day of March, June, September, or
December, respectively.

 

1.7 “CANDIDATE SELECTION COMPOUND” shall mean a compound resulting from a
Program that the JSC determines meets all of the Candidate Selection Criteria as
established by the JSC.

 

1.8 “CANDIDATE SELECTION CRITERIA” shall mean criteria established by the JSC
for advancement of a Lead into pre-clinical development, based on the Target
Product Profile ** and **. If a compound is advanced by either Party pursuant to
the Agreement into pre-clinical development (i.e., beyond the stage of candidate
selection), and if the **, then the compound will be deemed to have met the
Candidate Selection Criteria irrespective of the actual attainment of all of the
defined criteria.

 

1.9 “cGMP” shall mean current Good Manufacturing Practices as defined in Parts
210 and 211 of Title 21 of the U.S. Code of Federal Regulations, as may be
amended from time to time, or any successor thereto.

 

Execution Version

 

3

--------------------------------------------------------------------------------


 

1.10 “CEDD” shall mean one or more of GSK’s “Centers of Excellence for Drug
Discovery”; i.e., an organizational structure that oversees drug discovery and
development being conducted internally at GSK. CEDD shall include any successor
organizational structures to CEDD, whether or not possessing the same name, that
is responsible for internal drug discovery and development at GSK.

 

1.11 “CEEDD” shall mean GSK’s “Center of Excellence for External Drug
Discovery”; i.e., an organizational structure within GSK used by GSK to manage
external drug discovery and development collaborations.  The term “CEEDD” when
used herein shall also include any organizational structure within GSK whose
functions are broadly similar to the CEEDD, to which management of the Programs
under this Agreement may be subsequently assigned.

 

1.12 “CEEDD LEADERSHIP TEAM” shall mean the most senior member and head of the
CEEDD, plus the CEEDD heads of biology, chemistry, pharmacology, operations
management, business development, preclinical development, clinical development,
commercial, legal, finance, and the CEEDD employee(s) assigned by the CEEDD to
manage the collaboration with Pharmacopeia.

 

1.13 “COLLABORATION COMPOUND” shall mean a Tractable Hit, Lead, Candidate
Selection Compound, Proof-of-Concept Compound, GSK Development Compound,
Pharmacopeia Development Compound, Back-up Compound, or any compound derived
from any of the foregoing. As used herein, a compound shall be deemed to have
been “derived” from another compound if it (i) is the **, (ii) is otherwise **,
(iii) is **, or (iv) is ** in category (i), (ii) or (iii) above. As used herein,
a compound also shall be deemed to have been “derived” from another compound if
it is the **. It is understood that this definition of “Collaboration Compound”
shall **, in each case as evidenced by contemporaneous documentation.

 

1.14 “COMBINATION PRODUCT” shall mean a Product incorporating two (2) or more
therapeutically active ingredients, at least one of which is a Collaboration
Compound. Notwithstanding the foregoing, ingredients or components other than
active ingredients, including without limitation drug delivery vehicles,
adjuvants, and excipients, shall not be deemed to be “therapeutically active
ingredients,” and their presence shall not be deemed to create a Combination
Product.

 

1.15 “CONFIDENTIAL INFORMATION” shall have the meaning assigned to such term in
Section 9.1.

 

1.16 “CONTRACT YEAR” shall mean a year of 365 days (or 366 days in a leap year)
beginning on the Effective Date and ending one (1) year thereafter and so on,
year-by-year during the Term. “CONTRACT YEAR ONE” shall mean the first such
year; “CONTRACT YEAR TWO” shall mean the second such year, and so on,
year-by-year.

 

1.17 “CONTROL,” “CONTROLS,” “CONTROLLED” OR “CONTROLLING” shall mean possession
by the granting Party of the ability to grant the licenses or sublicenses to the
other Party, as provided in this Agreement, without violating the terms of any
agreement or other arrangement with any Third Party.

 

1.18 “DISCLOSING PARTY” shall have the meaning assigned to such term in Section
9.1.

 

1.19 “DRAFTING PARTY” shall have the meaning assigned to such term in Section
2.2.4(a).

 

1.20 “EFFECTIVE DATE” shall have the meaning assigned to such term in the
Preamble.

 

4

--------------------------------------------------------------------------------


 

1.21 “EMEA” shall mean the European Medicines Evaluation Agency and any
successor entity thereto.

 

1.22 “ENABLING STUDIES” shall have the meaning assigned to such term in Section
3.9.

 

1.23 “EXECUTIVE OFFICERS” shall have the meaning assigned to such term in
Section 2.2.5.

 

1.24 “FDA” shall mean the U.S. Food and Drug Administration, or any successor
entity thereto.

 

1.25 “FIELD” shall mean the treatment, prevention or diagnosis of any disease or
condition adverse to human or animal health.

 

1.26 “FIRST COMMERCIAL SALE” shall mean, with respect to each Product, the first
sale for which payment has been received for use or consumption by the general
public of such Product in any country in the Territory after all required
Marketing Approvals have been granted, or such sale is otherwise permitted, by
the Regulatory Authority in such country, excluding registration samples,
compassionate use sales, inter-company transfers to Affiliates of a Party and
the like.

 

1.27 “GSK” shall have the meaning assigned to such term in the Preamble.

 

1.28 “GSK DEVELOPMENT COMPOUND” shall mean a Candidate Selection Compound or
Proof-of-Concept Compound that is selected by GSK for further development and
commercialization by GSK and exclusively licensed to GSK pursuant to any one of
the Options defined in Article 4 of this Agreement. A “GSK Development Compound”
shall be **.

 

1.29 “GSK PATENTS” shall mean all Patents in the **. For the avoidance of doubt,
no Patent shall be deemed to be a GSK Patent until the **.

 

1.30 “GSK TARGET” shall mean a protein target, and the related assay and and/or
reagents, if any, provided to Pharmacopeia by GSK, and accepted by the JSC for
Pharmacopeia to use pursuant to Programs hereunder.

 

1.31 “GSK TARGET IP” shall mean all Patents, Know-how, proprietary materials and
other related intellectual property rights Controlled by GSK and covering a
given GSK Target.

 

1.32 “GSK IP” shall mean Know-How controlled by GSK and any GSK Patents. “GSK
IP” shall include, without limitation, any GSK Target IP.

 

1.33 “HSR ACT” shall have the meaning assigned to such term in Section 14.6.1.

 

1.34 “IND” shall mean any investigational new drug application filed with the
FDA pursuant to Part 312 of Title 21 of the U.S. Code of Federal Regulations,
including any amendments thereto. References herein to IND shall include, to the
extent applicable, any comparable filing(s) outside the U.S. (such as a CTA in
the European Union).

 

1.35 “INDEMNITEE” shall have the meaning assigned to such term in Section 11.3.

 

1.36 “INFORMATION” shall mean information and materials within the Control of
GSK or its Affiliates or Pharmacopeia or its Affiliates, in either case that (i)
is necessary for the discovery, development, manufacture or use of Collaboration
Compounds and/or the development, manufacture, use, sale or commercialization of
corresponding Products, and (ii) exists as of the Effective Date or is
discovered, developed or acquired during the Term, and including, without
limitation: (A) techniques and data, including, but not limited to, screens,
models, inventions, methods, test data including, but

 

5

--------------------------------------------------------------------------------


 

not limited to, pharmacological, toxicological and clinical test data,
analytical and quality control data, marketing, pricing, distribution, costs,
and sales data, manufacturing information (including any relevant Third Party
manufacturing information to the extent Controlled by, and in the possession of,
GSK or its Affiliates or Pharmacopeia or its Affiliates), and patent and legal
data or descriptions (to the extent that disclosure thereof would not result in
loss or waiver of privilege or similar protection); and (B) compositions of
matter, including but not limited to compounds, biological materials, vectors
and assays. As used herein, “CLINICAL TEST DATA” shall be deemed to include all
information related to the clinical or preclinical testing of a Collaboration
Compound or corresponding Product, including without limitation, patient report
forms, investigators’ reports, biostatistical, pharmaco-economic and other
related analyses, regulatory filings and communications, and the like.

 

1.37 “INITIAL SCREENING TERM” shall mean the period of time from the Effective
Date until completion of screening by Pharmacopeia of the Initial Targets.

 

1.38 “INITIAL TARGETS” shall mean ** for Pharmacopeia to use pursuant to
Programs hereunder. The first ** shall be agreed upon in writing by the Parties,
together with the Tractable Hit Criteria, Lead Declaration Criteria and the
Candidate Selection Criteria for each of such Targets, **, for use by
Pharmacopeia pursuant to Programs hereunder.

 

1.39 “INITIAL TARGET PROPOSAL SCHEDULE” is as set forth in Section 3.2.1.

 

1.40  “JOINT IP” shall mean Know-How Controlled jointly by the Parties and any
Joint Patents.

 

1.41 “JOINT PATENTS” shall mean all Patents in the **.

 

1.42 “JOINT STEERING COMMITTEE” or “JSC” shall have the meaning ascribed to such
term in Section 2.2.

 

1.43 “KNOW-HOW” shall mean all Information, technical information, techniques,
data, inventions, practices, methods, knowledge, skill, experience, test data or
information necessary for the discovery, development, manufacture or use of one
or more Collaboration Compounds and/or the development, manufacture, use, sale
or commercialization of corresponding Products, which (a) is **, or (b) is **.

 

1.44  “LEAD” shall mean a compound that meets all of the Lead Declaration
Criteria as determined by the JSC.

 

1.45 “LEAD DECLARATION CRITERIA” shall mean criteria established by the JSC for
advancing a Lead into a Lead Optimization Program. A compound that is advanced
into a Lead Optimization Program pursuant to the Agreement will be deemed to
have met all of the Lead Declaration Criteria irrespective of the actual
attainment of all Lead Declaration Criteria, if the JSC unanimously approves
such action in advance.

 

1.46 “LEAD GENERATION PROGRAM” shall mean a chemical synthesis program conducted
by Pharmacopeia to generate analogs of a Tractable Hit, designed to result in a
Lead.

 

1.47 “LEAD OPTIMIZATION PROGRAM” shall mean a medicinal chemistry optimization
effort conducted by Pharmacopeia with respect to a Lead, designed to result in a
Candidate Selection Compound.

 

1.48 “LOSSES” shall have the meaning assigned to such term in Section 11.1.

 

6

--------------------------------------------------------------------------------


 

1.49 “MAJOR MARKET” shall mean the United States, Japan, and the European Union.

 

1.50 “MARKETING APPROVAL” shall mean all approvals, licenses, registrations or
authorizations of any federal, state or local regulatory agency, department,
bureau or other governmental entity, necessary for the manufacturing, use,
storage, import, transport and sale of a Product in a regulatory jurisdiction.
“Marketing Approval” shall be deemed to occur upon first receipt of notice from
a Regulatory Authority that a Product has been approved for commercial sale. For
countries where governmental approval is required for pricing or for the Product
to be reimbursed by national health insurance (i.e., other than the United
States), “Marketing Approval” shall not be deemed to occur until such pricing or
reimbursement approval is obtained. Marketing Approval shall be deemed to have
occurred in such a country where government approval of pricing or reimbursement
has not been obtained if, at any time, the Party begins the commercial sale of
such Product in the country without obtaining pricing approval or reimbursement,
with the date of such Marketing Approval to be deemed to occur on the date of
the First Commercial Sale of the Product in the country.

 

1.51 “MARKETING APPROVAL APPLICATION” OR “MAA” shall mean a New Drug Application
(as defined in Title 21 of the U.S. Code of Federal Regulations, Section 314.50,
et. seq.), or a comparable filing for Marketing Approval (not including pricing
or reimbursement approval) in a country, in each case with respect to a Product
in the Territory.

 

1.52 “MATERIAL BREACH” shall have the meaning assigned to such term in Section
12.2.1.

 

1.53 “NDA” shall mean a New Drug Application (as defined in Title 21 of the U.S.
Code of Federal Regulations, Section 314.50, et. seq.).

 

1.54 “NET SALES” shall mean the **. For purposes of this Section, **.

 

1.55 “NON-BREACHING PARTY” shall have the meaning assigned to such term in
Section 12.2.1.

 

1.56 “OPTIONS” shall mean GSK’s rights under and subject to all the applicable
provisions of this Agreement to elect to exclusively develop and commercialize
any GSK Development Compound resulting from a given Program under the Candidate
Selection Option or the PoC Option, as applicable, and as more fully set forth
in Article 4.

 

1.57 [Intentionally left blank]

 

1.58 “PARTY” OR “PARTIES” shall have the meaning assigned to such term in the
Preamble, or where the context requires, shall mean GSK and its Affiliates
and/or Pharmacopeia and its Affiliates.

 

1.59 “PATENT” shall mean: (i) issued and unexpired letters patent, including any
extension, registration, confirmation, reissue, continuation, supplementary
protection certificate, divisional, continuation-in-part, re-examination or
renewal thereof, (ii) pending applications for letters patent, and (iii) foreign
counterparts of any of the foregoing; in each case to the extent the same has
not been held, by a court, administrative body or governmental agency of
competent jurisdiction, to be invalid or unenforceable in a decision from which
no appeal can be taken or from which no appeal was taken within the time
permitted for appeal.

 

1.60 “PATENT SUBCOMMITTEE” shall have the meaning assigned to such term in
Section 2.2.6.

 

1.61 “PAYEE” shall have the meaning assigned to such term in Section 6.6.1.

 

7

--------------------------------------------------------------------------------


 

1.62 “PAYOR” shall have the meaning assigned to such term in Section 6.6.1.

 

1.63 “PERSON” shall mean any corporation, firm, partnership or other entity.

 

1.64 “PHARMACOPEIA” shall have the meaning assigned to such term in the
Preamble.

 

1.65 “PHARMACOPEIA DEVELOPMENT COMPOUND” shall mean a Tractable Hit, Lead,
Candidate Selection Compound or Proof-of-Concept Compound for which Pharmacopeia
retains the right to continue to research, develop or commercialize hereunder,
and which Pharmacopeia elects to further progress, subject to GSK’s rights, as
applicable. Any Pharmacopeia Development Compound shall **.

 

1.66  “PHARMACOPEIA IP” shall mean Know-How Controlled by Pharmacopeia and any
Pharmacopeia Patents. “Pharmacopeia IP” shall include, without limitation, any
Pharmacopeia Target IP.

 

1.67 “PHARMACOPEIA PATENTS” shall mean all Patents in the **. For the avoidance
of doubt, no Patent shall be deemed to be a Pharmacopeia Patent until the **.

 

1.68 “PHARMACOPEIA TARGET” shall mean a protein target, and the related assay
and reagents, if any, provided by Pharmacopeia and accepted by the JSC for
Pharmacopeia to use pursuant to Programs hereunder.

 

1.69 “PHARMACOPEIA TARGET IP” shall mean all Patents, Know-How, proprietary
materials and other related intellectual property rights Controlled by
Pharmacopeia and covering a given Pharmacopeia Target.

 

1.70 “PHASE I,” “PHASE II” and “PHASE III” shall mean Phase I (or Phase I/II),
Phase II (or Phase II/III) and Phase III clinical trials, respectively, in each
case as prescribed by applicable FDA IND Regulations, or any corresponding
foreign statutes, rules or regulations.

 

1.71 “PRODUCT” shall mean any product for the therapeutic or prophylactic
treatment or prevention of any disease or condition in human beings, which
contains a Collaboration Compound.

 

1.72 “PoC STUDIES” shall mean the particular clinical trials that will be
employed with respect to a Candidate Selection Compound, GSK Development
Compound or Pharmacopeia Development Compound to demonstrate the achievement of
the Proof-of-Concept Compound Criteria.

 

1.73 “PROOF-OF-CONCEPT COMPOUND” shall mean a compound resulting from the PoC
Studies that has demonstrated that it satisfies all of the Proof-of-Concept
Compound Criteria.

 

1.74 “PROOF-OF-CONCEPT COMPOUND CRITERIA” shall mean criteria ** (at or about
the time of first-time-in-humans (“FTIH”) testing (i.e., at Phase I clinical
trials) to determine if a Candidate Selection Compound, GSK Development Compound
or Pharmacopeia Development Compound under study demonstrates a clinically
meaningful benefit-to-risk profile in treating the applicable disorder. This
shall include a ** hereunder. Any Candidate Selection Compound, GSK Development
Compound or Pharmacopeia Development Compound advanced by GSK into Phase III
clinical trials will be deemed to have met all of the Proof-of-Concept Compound
Criteria and to be a Proof-of-Concept Compound.

 

8

--------------------------------------------------------------------------------


 

1.75 “PROGRAM” shall mean any activities pursuant to one or more Work Plans that
are approved hereunder by the JSC for a given Target, including for example,
Screening Programs, Lead Generation Programs and/or Lead Optimization Programs.

 

1.76 “PROGRAM TERM” shall mean the period of time commencing with the approval
by the JSC of a Screening Program with respect to a particular Target, and
continuing until no further activity pursuant to this Agreement is being pursued
by either Party with respect to the Program applicable to that particular
Target.

 

1.77 “RECEIVING PARTY” shall have the meaning assigned to such term in Section
9.1.

 

1.78 “REGULATORY AUTHORITY” OR “REGULATORY AUTHORITIES” shall mean the FDA in
the U.S., and any health regulatory authority(ies) in any country in the
Territory that is a counterpart to the FDA and holds responsibility for granting
regulatory marketing approval for a Product in such country, and any
successor(s) thereto.

 

1.79 “RESEARCH TERM” shall mean the period of time that is ** (**) ** from the
Effective Date, unless extended or earlier terminated by the mutual written
agreement of the Parties.

 

1.80 “SCREENING PROGRAM” shall mean a Program for the screening by Pharmacopeia
of Targets with the goal of generating Tractable Hits.

 

1.81 “SUBCOMMITTEE” shall have the meaning assigned to such term in Section
2.2.6.

 

1.82 “ SUBLICENSEE” shall mean, with respect to a particular Collaboration
Compound or Product, a Third Party to whom GSK or Pharmacopeia, as applicable,
has granted a sublicense under any intellectual property licensed to such Party
pursuant to this Agreement.

 

1.83 “TARGET” shall mean a GSK Target or a Pharmacopeia Target.

 

1.84 “TARGET PRODUCT PROFILE” shall mean the projected product profile ** for
adoption by the JOINT STEERING COMMITTEE that shall provide, with respect to
each Target, a description of the commercially relevant range of acceptable
product performance of a PROOF-OF-CONCEPT COMPOUND against key product
characteristics, and which shall be used by Pharmacopeia and GSK to guide and
shape the progression of and development decisions for such PROOF-OF-CONCEPT
COMPOUND.

 

1.85 “TERM” shall have the meaning assigned to such term in Section 12.1.2.

 

1.86 “TERRITORY” shall mean anywhere in the world.

 

1.87 “THIRD PARTY” shall mean any entity other than Pharmacopeia, GSK or an
Affiliate of Pharmacopeia or GSK.

 

1.88 “TRACTABLE HIT” shall mean a compound identified by Pharmacopeia and
considered by the JSC to be active against a Target and meeting the Tractable
Hit Criteria.

 

1.89 “TRACTABLE HIT CRITERIA” shall mean criteria set by the JSC for selecting
hits that are amenable to chemistry optimization. Any compound advanced into a
Lead Generation Program pursuant to the Agreement will be deemed to have met the
Tractable Hit Criteria irrespective of the actual attainment of all Tractable
Hit Criteria, if the JSC unanimously approves such action in advance.

 

9

--------------------------------------------------------------------------------


 

1.90 “UNITED STATES” OR “U.S.” shall mean the United States of America.

 

1.91 “VALID CLAIM” means a claim within an issued United States or foreign
patent that has not expired, lapsed, or been cancelled or abandoned, and that
has not been dedicated to the public, disclaimed, or held unenforceable,
invalid, or cancelled by a court or administrative agency of competent
jurisdiction in an order or decision from which no appeal can be taken or was
timely taken, including without limitation, through opposition, re-examination,
reissue or disclaimer.

 

1.92 “WORK PLAN” shall have the meaning assigned to such term in Section
2.2.2(g).

 

1.93 “WRITTEN DISCLOSURE” shall have the meaning assigned to such term in
Section 14.1.

 

ARTICLE 2

 

OVERSIGHT OF THE COLLABORATION

 

2.1    IN GENERAL. Subject to all the provisions of this Agreement, Pharmacopeia
shall have principal responsibility for all research, discovery and development
activities with respect to Pharmacopeia Development Compounds prior to exercise
by GSK of one of its Options with respect to such Program and Pharmacopeia
Development Compounds, and GSK shall have principal responsibility for all
research, development and commercialization activities with respect to GSK
Development Compounds, unless and until any such GSK Development Compound
reverts to Pharmacopeia pursuant to the applicable provisions of the Agreement
for any such reversion.

 

2.2     THE JSC. As soon as practicable after the Effective Date, the Parties
shall establish a Joint Steering Committee (the “JSC”). The JSC shall have
review and oversight responsibilities for all research and development
activities performed under this Agreement during the Research Term, as more
specifically provided herein; provided, however, that the JSC shall have no
authority to amend this Agreement. Each Party agrees to keep the JSC reasonably
informed of its progress and activities during the Research Term. If GSK elects
to exercise one of its Options pursuant to Article 4 with respect to a
Pharmacopeia Development Compound, the JSC (and any applicable Subcommittee
including, but not limited to, the Patent Subcommittee) shall continue as a
vehicle to maintain information flow between GSK and Pharmacopeia regarding the
progression of such compound as a GSK Development Compound, including by
administering Patent matters pursuant to Article 8. Notwithstanding the above,
all decisions with respect to the development, progression or commercialization
of any such GSK Development Compound after GSK has exercised one of its Options
with respect to such compound shall be at the sole discretion of GSK as the
Party responsible under this Agreement for developing such compound, subject to
GSK’s obligations of diligence as set forth in this Agreement.

 

2.2.1  Membership. The JSC shall be comprised of an equal number of
representatives from each of GSK and Pharmacopeia. The exact number of such
representatives shall be three for each of GSK and Pharmacopeia, or such other
number as the Parties may agree. Each Party shall provide the other with a list
of its initial members of the JSC. Each Party may replace any or all of its
representatives on the JSC at any time upon written notice to the other Party in

 

10

--------------------------------------------------------------------------------


 

accordance with Section 14.8 of this Agreement. Such representatives shall
include individuals within the senior management of Pharmacopeia and the CEEDD,
and those representatives of each Party shall, individually or collectively,
have expertise in business, pharmaceutical drug discovery, development and
commercialization. Any member of the JSC may designate a substitute to attend
and perform the functions of that member at any meeting of the JSC. Each Party
may, in its reasonable discretion, invite non-member representatives of such
Party to attend meetings of the JSC. If the JSC chooses to designate a
chairperson, such chairperson shall be appointed for a one (1) year term and the
right to name the chairperson shall alternate between the Parties.

 

2.2.2        Responsibilities. The JSC shall be responsible for overseeing each
Program performed pursuant to this Agreement unless and until GSK exercises one
of its Options to a given Program, or unless and until Pharmacopeia acquires the
right hereunder to independently progress and commercialize Products under a
given Program. For avoidance of doubt, whenever any matter is presented to the
JSC or to either Party for decision under Articles 2, 3 or 4 of this Agreement,
such decision shall be communicated through the JSC within no more than thirty
(30) days, unless a different time period is specifically stated in this
Agreement or is otherwise mutually agreed in writing by the Parties with respect
to such matter. Failure by either Party to communicate any such decision within
the applicable thirty (30) day or other specific time period shall be deemed a
positive decision and thus an approval by such Party with respect to such
matter. Without limiting the foregoing, the JSC shall perform the following
functions, some or all of which may be addressed directly at any given meeting
of the JSC

 

(a)     determine the ** (other than the **, which shall be determined prior to
the Effective Date pursuant to Section 3.2.1) which shall be pursued via
Programs pursuant to this Agreement;

 

(b)     establish a Screening Program for each Initial Target;

 

(c)     establish the schedule under which GSK shall provide Pharmacopeia
reagents and assays for each Initial Target, subject to Section 3.2.3;

 

(d)     approve all Programs under this Agreement and establish the Tractable
Hit Criteria, the Lead Declaration Criteria and the Candidate Selection Criteria
(collectively “Criteria”) applicable for each Program with respect to a given
Target before the applicable Program is commenced by Pharmacopeia, it being
understood that all such Criteria may be amended by the JSC;

 

(e)     determine when the Tractable Hit Criteria, the Lead Declaration
Criteria, the Candidate Selection Criteria and the Proof-of-Concept Compound
Criteria have been met for a Target;

 

(f)      establish Subcommittees as appropriate;

 

(g)     review and coordinate all of the Parties’ activities under this
Agreement, including establishing an annual “Work Plan” for the Parties’
activities in each Program. The Work Plan shall describe the activities to be
carried out by each Party; provided, however, that (i) the ** and (ii) each
Party shall have the right to

 

11

--------------------------------------------------------------------------------


 

determine and implement, in its sole discretion, **. It is further understood
that if **;

 

(h)     assign relative priorities to the Programs; and

 

(i)      such other responsibilities as may be assigned to the JSC pursuant to
this Agreement or as may be mutually agreed upon by the Parties in writing from
time to time.

 

2.2.3        Meetings. The JSC shall meet during each Calendar Quarter during
the Research Term, and more frequently as the Parties deem appropriate, on such
dates, and at such places and times, as provided herein or as the Parties shall
agree. Thereafter, the JSC shall meet, in person or otherwise, at least twice
per Contract Year to provide Pharmacopeia an update regarding GSK’s progress in
commercializing each Collaboration Compound and otherwise to perform the
responsibilities assigned to it under this Agreement. Meetings of the JSC that
are held in person shall alternate between the offices of the Parties, or such
other place as the Parties may agree. The members of the JSC also may convene or
be polled or consulted from time to time by means of telecommunications, video
conferences, electronic mail or correspondence, as deemed necessary or
appropriate.

 

2.2.4        Minutes. Minutes of JSC meetings shall be effective only after
approved by both Parties. With the sole exception of specific items of the
meeting minutes to which the members cannot agree and which are escalated to the
Executive Officers as provided in Section 2.2.4(d) below, definitive minutes of
all JSC meetings shall be finalized no later than thirty (30) days after the
meeting to which the minutes pertain, as follows:

 

(a)     Within ten (10) days after each JSC meeting, the Party responsible for
preparing the minutes (the “DRAFTING PARTY”) shall prepare and distribute to all
members of the JSC draft minutes of the meeting.

 

(b)     The non-Drafting Party shall then have ten (10) days after receiving
such draft minutes to collect comments thereon from its members of the JSC and
provide these to the Drafting Party.

 

(c)     Upon the expiration of such ten-day comment period, the Parties shall
have ten (10) days to discuss each other’s comments and finalize the minutes. A
member of the JSC from each Party shall sign and date the final minutes. The
signature of each Party’s JSC member upon the final minutes shall indicate such
Party’s assent to the minutes.

 

(d)     If at any time during the preparation and finalization of the JSC
minutes, the Parties do not agree on any issue with respect to the minutes, such
issue shall be resolved by the escalation process as provided in Section 2.2.5.
The decision resulting from the escalation process shall be promptly recorded by
the Drafting Party in amended finalized minutes for said meeting.

 

2.2.5        Governance. Except as otherwise provided herein, decisions of the
JSC shall by made by **, and **. In the event that a **, then either Party may,
by written notice to the other, have such issue referred to the Chief Executive
Officer of Pharmacopeia, or such other person holding a similar

 

12

--------------------------------------------------------------------------------


 

position designated by Pharmacopeia from time to time, and the Senior Vice
President for External Drug Discovery of GSK, or such other person holding a
similar position designated by GSK from time to time (collectively, the
“EXECUTIVE OFFICERS”), for resolution. The Executive Officers shall meet
promptly to discuss the matter submitted and to determine a resolution. If the
Executive Officers are unable to determine a resolution in a timely manner,
which shall in no case be more than sixty (60) days after the matter was
referred to them, the issue shall be resolved as follows below. For clarity it
is understood and agreed by the Parties that any final decision on any matter
subject to the authority of the JSC and the dispute resolution and escalation
process described in this Article 2 shall not be subject to further dispute
resolution under Article 14 of this Agreement.

 

(a)   General. In the event that, after **, then the ** as set forth above. In
the event that the **, then the **. Pharmacopeia and GSK shall **. If
Pharmacopeia and GSK ** who shall be **. Subject always to the ** below, the **,
and the **.

 

(b)   Determination by the Expert.

 

(1)   Tractable Hit Declaration; Lead Declaration. With respect to the Tractable
Hit Criteria or the Lead Declaration Criteria, the Expert will be asked to
decide whether any proposed further studies are meaningful and necessary and/or
if the Criteria have been achieved, or may reasonably be deemed to have been
achieved based on the overall properties of the applicable Collaboration
Compounds.

 

(2)   **. With respect to the **, and will only have the ** (i) **, or (ii) **.
In ** for the applicable Program.

 

(c)     Establishment of Proof-of-Concept Compound Criteria. ** or ** of such
Criteria. If ** to such proposed Criteria in writing within such thirty-day
period, such failure to respond shall automatically be deemed an acceptance of
such Criteria.

 

(d)     Achievement of Proof-of-Concept Compound Criteria. In the event that a
unanimous vote is not obtained by the JSC regarding the achievement of
Proof-of-Concept Compound Criteria, and the Executive Officers fail to resolve
such disagreement between Pharmacopeia and GSK as provided above, then **.

 

(e) ** by **.

 

(1)   In the event that ** or to ** shall not be **. However, in such a case, **
under this Agreement. It is further understood that, in any case where ** that
have been **. In such case, such **.

 

(2)   (i)  In the event that, for a period of one (1) year after receiving the
Expert’s written decision with respect to necessary studies in a Program in the
case of Tractable Hit Criteria or Lead Declaration Criteria, and with respect to
**, then Pharmacopeia shall ** , or any such longer period as **. In the event
that ** under this Agreement.

 

(ii)  In the event that the **.

 

13

--------------------------------------------------------------------------------


 

(3)   Subject to subparagraph (1) above, in the event **, and shall **. If the
**, then such ** ; provided, however, that in no event shall **.

 

(4)   In the event **, then **. If **. If **. If ** under this Agreement.

 

(5)   In the event **, or **. If **. If **. If ** under this Agreement.

 

(6)   With respect to **. Pharmacopeia shall have the **. If **, it shall **. If
**. At the conclusion of **. If **, under this Agreement.

 

2.2.6 Subcommittee(s). From time to time, the JSC may establish subcommittees to
oversee particular projects or activities, as it deems necessary or advisable
(each, a “Subcommittee”). GSK and Pharmacopeia shall each have one (1) vote on
each Subcommittee. Each Subcommittee shall consist of such number of members of
each Party as the JSC determines is appropriate from time to time. Such members
shall be individuals with expertise and responsibilities in the areas of
preclinical development, clinical development, intellectual property, process
sciences, manufacturing, regulatory affairs, product development and/or product
commercialization, as applicable to the stage of development of the project or
activity. One such Subcommittee (the “Patent Subcommittee”) shall be responsible
for overseeing and recommending the strategy for patent filings and coordinating
patent-related matters including, but not limited to, the determination of
inventorship according to U.S. Patent Law (for Joint IP), the preparation,
filing and prosecution of all patent applications covered under this Agreement,
and the decision as to the countries where each such patent application will be
filed and prosecuted. Each Subcommittee shall meet with such frequency as the
JSC shall determine.

 

Each Subcommittee shall operate by unanimous vote in all decisions. If, with
respect to a matter that is subject to a Subcommittee’s decision-making
authority, the Subcommittee cannot reach unanimity, the matter shall be referred
to the JSC, which shall resolve such matter in accordance with Section 2.2.5.

 

2.2.7 Expenses. Each Party shall bear its own travel-related expenses and other
costs with respect to its activities relating to membership on the JSC or any
Subcommittee.

 

2.2.8 The Joint Program Committee. In the event that GSK has not exercised its
Candidate Selection Option with respect to a particular Target, but has
preserved its PoC Option with respect to the applicable Collaboration Compounds
under a Program active against such Target by making the requisite milestone
payments pursuant to Section 6.2.1, due upon achievement of the applicable
Candidate Selection Criteria, then, after the first dosing in the first FTIH
study, but no later than forty-five (45) days after such first dosing, ** shall
present to ** the proposed Proof-of-Concept Compound Criteria with respect to
such Collaboration Compound. Within forty-five (45) days after the completion of
the first FTIH study, the JSC shall establish a Joint Program Committee (the
“Joint Program Committee”) for such Pharmacopeia Development Compound, with
equal representation and input from both GSK

 

14

--------------------------------------------------------------------------------


 

and Pharmacopeia, for the purpose of developing and agreeing upon the applicable
PoC Studies in accordance with Section 2.2.9 with respect to such
Proof-of-Concept Compound Criteria.

 

2.2.9 PoC Studies. GSK shall have the right to participate equally with
Pharmacopeia in the design and planning of the PoC Studies via the Joint Program
Committee. In the event that the JSC fails to approve the PoC Studies as
submitted by the Joint Program Committee within forty-five (45) days, then the
Chief Executive Officer of Pharmacopeia and the Senior Vice President of
External Drug Discovery of GSK shall meet to resolve such matter within thirty
(30) days. Notwithstanding the above, ** shall have the **.

 

ARTICLE 3

 

DEVELOPMENT PROGRAM

 

3.1 INITIAL SCREENING TERM.

 

3.1.1        Screening. During the Initial Screening Term, Pharmacopeia will
screen each of the Initial Targets against that portion of Pharmacopeia’s
compound library as established under a Work Plan pursuant to a Screening
Program approved by the JSC for each Target.

 

3.1.2        Development. During the relevant Screening Program, Pharmacopeia
will conduct activities as described in the Work Plan for the relevant Program
with the objective being to identify Tractable Hits and develop Leads from such
Tractable Hits. Pharmacopeia will then conduct activities as described in the
Work Plan for the relevant Program, with the objective being to develop such
Leads into Candidate Selection Compounds and then clinical Proof-of-Concept
Compounds, subject to GSK’s Options.

 

3.2 SELECTION OF INITIAL TARGETS.

 

3.2.1        Initial Target Proposal Schedule. The first ** shall be ** and **.
The Parties shall agree in writing, on or before the Effective Date, upon the
Tractable Hit Criteria, Lead Declaration Criteria and provisional Candidate
Selection Criteria applicable for the **. The ** shall be ** and accepted
through the JSC within **. The ** shall be ** and accepted through the JSC
within **. The ** shall be ** and accepted through the JSC within **. The **
shall be ** and accepted through the JSC within not more than **, upon a
reasonable schedule agreed by the JSC such that there is a continuous flow of
Targets into Programs. Notwithstanding the foregoing, if Pharmacopeia cannot, or
does not, in its reasonable discretion **, GSK shall **.

 

3.2.2        In the event either Party identifies any issued patent **, the **.
The **. The **. If **, (i) ** or (ii) **. Notwithstanding the **. If **.

 

15

--------------------------------------------------------------------------------


 

3.2.3        Provision of Reagents and Assays. The reagents and assays for
screening of the Initial Targets shall be provided by ** on a reasonable
schedule to be established by the JSC, **. ** after the Effective Date. In the
event **.

 

3.3 RESTRICTION ON TARGETS / NONCOMPETE.

 

3.3.1  General Restrictions. Subject to all applicable other provisions of this
Agreement, Pharmacopeia shall not use GSK Target IP or any Information developed
or provided by GSK hereunder for any purpose other than fulfillment of
Pharmacopeia’s rights and responsibilities with respect to Collaboration
Compounds and Products under this Agreement. Subject to all applicable other
provisions of this Agreement, GSK shall not use Pharmacopeia Target IP or any
Information developed or provided by Pharmacopeia hereunder during
Pharmacopeia’s performance of a Program for any purpose other than fulfillment
of GSK’s rights and responsibilities with respect to Collaboration Compounds and
Products under this Agreement.

 

3.3.2   Basic Research Use of Targets. Subject to Section 3.3.1, both GSK and
Pharmacopeia shall be free to use any Target at any time for basic research
purposes (e.g., basic biological research, target validation studies, target
mechanism studies, performance of selectivity screens, counterscreens, secondary
or confirmatory screens, and the like) outside the scope of this Agreement,
either independently or with/for a Third Party, provided that such use does not
materially impair the commercial or research value of any Program conducted
pursuant to this Agreement.

 

3.3.3   Restrictions During **. Subject to Section 3.3.2, during any Screening
Program with respect to a particular Target, **.

 

3.3.4 Failure to Attain Tractable Hit. Subject to Section 3.3.1, GSK shall be
free immediately to use independently or with/for any Third Party an Initial
Target for any purpose whatsoever, without any obligation or payment of any kind
to Pharmacopeia if, after a period of one (1) year from the commencement by
Pharmacopeia of actual screening of its compound library against such Initial
Target (or such extended time as may be determined and agreed in writing by the
JSC, it being understood by both Parties that approval to such extension shall
not be unreasonably withheld in the event of reasonable progress resulting in
substantial completion by Pharmacopeia of the applicable Screening Program),
Pharmacopeia has not succeeded in attaining a Tractable Hit against such Initial
Target. In such case, the JSC shall have the right to immediately terminate the
applicable Screening Program; Pharmacopeia shall not be required to undertake
any further work with respect to such Target pursuant to this Agreement; and
Pharmacopeia shall promptly return to GSK all applicable GSK Know-How and GSK
Information and all remaining reagents and assays relating thereto provided by
GSK under this Agreement. In addition, in such case, all licenses under Section
5.1.1(a) or Section 5.2.1(a), as the case may be, pertaining thereto shall
terminate. Further, during the ** (**) ** immediately following the JSC’s
termination (if any) as described above of the applicable Screening Program,
Pharmacopeia shall **. Subject to (i) any GSK IP, (ii) the obligation to return
all GSK Know-How, GSK Information, assays and reagents, and (iii) the ** (**) **
** described in this Section 3.3.4, Pharmacopeia will have no other obligations
whatsoever to GSK with respect to such Target.

 

16

--------------------------------------------------------------------------------


 

3.3.5 Attainment of Tractable Hit. If Pharmacopeia succeeds in attaining a
Tractable Hit under a Screening Program for an Initial Target during the first
one (1) year period from the commencement by Pharmacopeia of actual screening of
its compound library against such Initial Target (or such extended time period
as may be determined and agreed in writing by the JSC), then, subject to Article
9 and Section 3.3.1, **. Beyond such **. The scope of any such continued period
of exclusivity (i.e. beyond the ** described above) between the Parties shall be
expressly limited to apply only to **. As used herein, the **. Notwithstanding
the foregoing and subject to Section 3.3.1 and Article 9, it is understood that,
after the expiration of the ** (if applicable as described above in this Section
3.3.5), (i) **, and (ii) **.

 

3.4 RESTRICTION ON COMPOUNDS. Any compounds in **.

 

3.5 PHARMACOPEIA PROGRAM EXCLUSIVITY. Subject to all the other provisions of
this Agreement, Pharmacopeia shall have the exclusive right to undertake the
activities of each Program, including all scientific, legal and regulatory
activities, until such time, if ever, as GSK exercises an Option with respect to
such Program.

 

3.6 SUBCONTRACTING. Pharmacopeia may engage Third Party subcontractors
(including contract research organizations) to perform certain of its
obligations under this Agreement. Any Third Party subcontractor to be engaged by
Pharmacopeia to perform Pharmacopeia’s obligations set forth in this Agreement
shall meet the qualifications typically required by Pharmacopeia for the
performance of work similar in scope and complexity to the subcontracted
activity. The activities of any such Third Party contractors shall be considered
activities of Pharmacopeia under this Agreement. Pharmacopeia shall be
responsible for ensuring compliance by any such Third Party contractors with the
terms of this Agreement. In any case in which Pharmacopeia engages a Third Party
subcontractor, Pharmacopeia shall obtain sole ownership of all inventions, data,
Information and related intellectual property rights made or developed by such
Third Party subcontractor involving the manufacture or use of any Target or
Pharmacopeia Development Compound or other Collaboration Compound.

 

3.7 REPORTS; PUBLICATION OF CLINICAL TRIALS RESULTS.

 

3.7.1 Reports. During the Research Term and for such time thereafter that any
Collaboration Compound is being actively researched or developed by either Party
or its Sublicensee(s), Pharmacopeia and GSK shall provide to the JSC each
Calendar Quarter written progress reports on the status of the Programs, data
associated with the Parties’ respective research and development efforts, as
applicable, and the likelihood of and timetable for completion of the respective
Programs or development activities and advancement of compounds to the next
phase of research or development, as applicable.

 

3.7.2 Publication of Clinical Trials Results. Each of GSK and Pharmacopeia shall
have the right to publish summaries of results from any human clinical trials
conducted by such Party or conducted by the other Party under this Agreement,
without requiring the consent of the other Party. The Parties shall discuss and
reasonably cooperate in order to facilitate the process to be employed in order
to ensure the publication of any such summaries as required on the clinical
trial registry of each respective Party, and shall provide the other Party via
submission to the Patent Subcommittee established under Section 2.2.6, at least
thirty (30) days prior notice to review the clinical trials results to be
published for the purposes of preparing any necessary Patent filings.

 

17

--------------------------------------------------------------------------------


 

3.8 GSK GUIDANCE. During the Lead Generation Program and the Lead Optimization
Program, GSK, through the JSC, may provide Pharmacopeia with reasonable guidance
and consultation in the conduct of such Programs if the Parties so desire. If
Pharmacopeia develops a compound as a Pharmacopeia Development Compound, GSK
shall provide, through the JSC, in vivo preclinical and toxicology guidance to
Pharmacopeia to assist Pharmacopeia in developing its own clinical trials. In
addition, GSK shall grant Pharmacopeia access to GSK’s annual clinical updates
for all Candidate Selection Compounds which GSK elects to develop as GSK
Development Compounds pursuant to the Candidate Selection Option.

 

3.9 ENABLING STUDIES. GSK shall have the right at all times during the Research
Term, at its own expense, to conduct enabling activities (“Enabling Studies”)
which the JSC deems necessary or useful for the purpose of pre-clinical and
clinical activities relating to the Pharmacopeia Development Compounds.
Pharmacopeia shall offer GSK reasonable cooperation in relation to such enabling
activities including, subject to availability, the transfer of quantities of
compounds, if necessary.

 

3.10 PHARMACOPEIA DILIGENCE. Pharmacopeia shall, and shall ensure that its
Sublicensees, Affiliates and subcontractors, if any, ** in an effort to meet
Pharmacopeia’s commitments with respect to such Programs and any development
activities as established by the JSC. With respect to any Program, the Parties
understand and agree that, so long as Pharmacopeia has satisfied its
responsibilities under the applicable Work Plan with respect to such Program,
then Pharmacopeia shall be deemed to have been diligent in its performance of
such Program, regardless of the final result of such Program. For example, if
Pharmacopeia has performed a Screening Program as specified by the JSC,
Pharmacopeia shall be deemed to have been diligent in its performance of such
Screening Program, whether or not Pharmacopeia succeeded in attaining a
Tractable Hit. It is further understood and agreed that, in the event the
Parties are unable to agree on the content of a particular Work Plan, such
failure to agree shall not be deemed a lack of diligence on the part of either
Party under this Agreement.

 

ARTICLE 4

 

GSK’S OPTIONS

 

4.1     (a)  For the avoidance of doubt, the Parties understand and agree that
GSK’s Option rights, as described more fully below and subject to the terms of
Section 4.2, shall be exclusive Options over the Programs hereunder, and unless
and until the earliest of such time (if any) as (i) GSK fails to maintain its
Option rights under a given Program, or (ii) GSK declines to exercise all its
outstanding Options with respect to any such Program, or (iii) the Program Term
ends, Pharmacopeia shall not have the right to offer or negotiate with any Third
Party with respect to the grant to such Third Party of any right or license or
other encumbrance of any kind in or to any Collaboration Compound or any related
Pharmacopeia IP or Joint IP under such Program.

 

(b)  CANDIDATE SELECTION OPTION. On a Target–by-Target basis, if GSK has timely
paid the milestone payment(s) pursuant to Section 6.2.1 due upon achievement of
the applicable Lead Declaration Criteria, Pharmacopeia shall notify the JSC when
it believes it has successfully developed a compound that meets the Candidate
Selection Criteria. If the JSC agrees that such

 

18

--------------------------------------------------------------------------------


 

compound is a Candidate Selection Compound, subject to Section 4.2, GSK shall
have the exclusive option (“Candidate Selection Option”), exercisable in its
sole discretion within sixty (60) days after the written declaration by the JSC
that the compound is a Candidate Selection Compound, to select and progress such
Candidate Selection Compound (and, at GSK’s sole discretion, any corresponding
Back-up Compounds) for all further development and commercialization, subject to
the requirements that GSK use commercially reasonable diligence efforts as set
forth for GSK in this Agreement, and subject to GSK’s obligation to pay the
milestone payments set forth in Sections 6.2.1(b) and 6.2.2.

 

4.2     DEVELOPMENT BY PHARMACOPEIA. Each time that GSK has progressed ** as a
result of its exercise of the Candidate Selection Option, Pharmacopeia shall
have **, subject to GSK’s PoC Option below and GSK’s obligation to pay the
milestone payments set forth in Sections 6.2.1(b)(2), 6.2.1(c) and 6.2.3;
provided that the JSC agrees that Pharmacopeia has the capacity on its own (or
through the use of a contract research organization) to complete development
activities until the Proof-of-Concept Compound Criteria have been met for such
Candidate Selection Compound.

 

4.3     PoC OPTION. In the event that GSK elects not to exercise its Candidate
Selection Option when triggered for a given Pharmacopeia Development Compound,
or if Pharmacopeia is progressing a Candidate Selection Compound pursuant to
Section 4.2, Pharmacopeia may, at its sole discretion, continue to progress, up
to the completion of the PoC Studies, the development of such Pharmacopeia
Development Compound or Candidate Selection Compound in order to satisfy the
Proof-of-Concept Compound Criteria. If GSK has timely paid all of the milestone
payments pursuant to Sections 6.2.1 and 6.2.3, due upon (i) **, (ii) **, (iii)
**, and (iv) ** then, once the compound has been demonstrated to satisfy the
Proof-of-Concept Compound Criteria **, GSK shall have the exclusive option (“PoC
Option”), exercisable in its sole discretion within sixty (60) days after such
compound has been demonstrated to so satisfy the Proof-of-Concept Compound
Criteria, to progress the development of such Proof-of-Concept Compound (and, at
GSK’s sole discretion, any corresponding Back-up Compounds) from Phase III
(post-proof of concept) through to completion, ** in this Agreement, and subject
to GSK’s obligation to pay the remaining milestone payments set forth in Section
6.2.3. If GSK declines to exercise the PoC Option within such sixty-day period,
Pharmacopeia may, at its sole discretion, independently pursue development of
such Pharmacopeia Development Compound subject to its obligations of Right of
First Negotiation and milestone and royalty payments to GSK under this
Agreement.

 

4.4     GSK RIGHTS AND OBLIGATIONS UPON EXERCISE OF AN OPTION.

 

4.4.1        License. If GSK exercises any of its Options for a given
Pharmacopeia Development Compound, GSK shall have the exclusive, fully
sublicensable, worldwide right and license to further research, develop and
commercialize such compound (as a GSK Development Compound) together with, at
GSK’s sole discretion, any corresponding Back-up Compounds, and shall make
payments, as applicable, to Pharmacopeia as provided in this Agreement.

 

4.4.2        GSK Diligence. Upon GSK’s exercise of the Candidate Selection
Option or PoC Option, as applicable, GSK shall use, and shall ensure that its
Affiliates, Sublicensees and subcontractors use, ** consistent with the manner
in which GSK would develop one of its own products having a similar technical
and scientific profile,

 

19

--------------------------------------------------------------------------------


 

level of development complexity and potential commercial or strategic value, in
developing and commercializing the GSK Development Compound.

 

4.4.3  Right to Additional Collaboration Compounds. In the event that GSK is
unable to successfully develop the particular GSK Development Compound and
Back-up Compounds, if any, licensed pursuant to Section 4.4.1 based on GSK’s
exercise of an Option, GSK shall so notify Pharmacopeia in writing. Within sixty
(60) days after providing such notice to Pharmacopeia, subject to Section 6.2,
GSK shall have the right to include, under the already-exercised Option,
additional Collaboration Compounds with respect to the same Target, and such
additional Collaboration Compounds (i) shall be deemed GSK Development Compounds
and included within the license pursuant to Section 4.4.1, **.

 

4.4.4  ** of **.

 

(a)  If, at any time during ** then, **. In the event that **, then the
provisions of **. However, in the event that **.

 

(b)  If, as a result of such **, then **. However, if such ** then, **. For the
avoidance of doubt, this Section **.

 

4.4.5  GSK Cessation of Development. After GSK’s selection of a compound as a
GSK Development Compound pursuant to any of the Options, GSK may, at its sole
discretion and without any penalty or liability of any kind, discontinue its
development or commercialization of such GSK Development Compound at any time,
for any reason or for no reason at all. In such event, GSK will promptly inform
Pharmacopeia in writing of such termination, and all licenses to GSK under the
Pharmacopeia IP relating to the applicable GSK Development Compound and any
corresponding Product shall revert back to Pharmacopeia. GSK shall grant to
Pharmacopeia the license set forth in Section 5.1.1(b). In such case, GSK shall
promptly provide Pharmacopeia with any Information, materials and data resulting
from the Program that is reasonably necessary or important for Pharmacopeia to
continue the development or commercialization of the applicable compound, and
GSK shall cooperate with Pharmacopeia to provide a smooth transfer of such
Information, materials and data as soon as reasonably practicable.

 

4.5  PHARMACOPEIA TRANSFER COOPERATION. Upon GSK’s exercise of an Option,
Pharmacopeia shall provide GSK with any Information, materials and data that is
reasonably necessary or important for GSK to continue the development or
commercialization of the applicable compound(s), and Pharmacopeia shall
cooperate with GSK to provide a smooth transfer of such Information, materials
and data as soon as reasonably practicable after the Option is exercised.

 

4.6  TERMINATION OF PHARMACOPEIA LICENSE. Upon the exercise by GSK of any of its
Options for a given Pharmacopeia Development Compound active against a
particular Target, Pharmacopeia’s research license under the GSK Target IP and
other relevant GSK IP and GSK Information pursuant to Section 5.1.1(a) shall
terminate with respect to the applicable Target and all reagents, assays and
other subject matter provided by GSK.

 

20

--------------------------------------------------------------------------------


 

4.7  RIGHT OF FIRST NEGOTIATION. In the event that GSK has made all of the
payments required to sustain its Options hereunder with respect to a particular
Target/Program (as provided in Sections 4.1 and 4.3, as the case may be), but
declines to exercise all such Options, and Pharmacopeia seeks to either (i) **,
or (ii) **, ** shall notify ** in writing, and ** shall have an exclusive option
for a right of first negotiation (the “Right of First Negotiation”) to enter
into an agreement with ** for such development and/or commercialization or
outlicense of such Pharmacopeia Development Compound on **. GSK shall provide
written notice to Pharmacopeia of GSK’s decisions to exercise or decline the
Right of First Negotiation within ** after Pharmacopeia has provided such
written notice. If the Parties are unable to agree on such terms within a period
of ** after Pharmacopeia has provided the written notice set forth above (or
within any extended period that is mutually agreed in writing by the Parties),
then **. In such case, or if **. For the avoidance of doubt, the **.

 

4.8  MILESTONE PAYMENTS. As described in this Article 4, GSK’s Option rights are
conditioned on the payment of all applicable milestones. It is understood that
each milestone payment set forth in Section 6.2 is payable upon achievement of
the applicable milestone event or criteria. It is not intended that any language
in this Article 4 be interpreted to the contrary.

 

21

--------------------------------------------------------------------------------


 

ARTICLE 5

 

GRANT OF RIGHTS

 

5.1     LICENSE GRANTS.

 

5.1.1  License Grants to Pharmacopeia.

 

(a) Subject to the terms and conditions of this Agreement, GSK hereby grants to
Pharmacopeia a non-exclusive, royalty-free license, without the right to
sublicense (except to a Pharmacopeia Affiliate), under all its rights in the GSK
IP and the Information generated by GSK to the extent necessary for Pharmacopeia
to carry out its obligations under the Programs during the Research Term.

 

(b)   Subject to the terms and conditions of this Agreement, in the event that
(i) GSK discontinues its development or commercialization of any GSK Development
Compound at any time pursuant to Section 4.4.5, or (ii) Pharmacopeia acquires
the right pursuant to the provisions of Article 2 to independently progress the
final development and commercialization of any Collaboration Compound, or (iii)
GSK declines to exercise all of its outstanding Options to a given Program, then
all applicable licenses granted to GSK by Pharmacopeia with respect to the
Pharmacopeia IP or the Joint IP (as applicable) shall terminate immediately, and
GSK hereby grants to Pharmacopeia, and Pharmacopeia shall have, an exclusive,
worldwide license, with the right to sublicense, under the relevant GSK IP and
GSK’s interest in the Joint IP, to make, have made and use such GSK Development
Compound (and any corresponding Back-Up Compounds) as a Pharmacopeia Development
Compound, and to make, have made, use, sell, offer to sell and import Products
based upon or incorporating such Pharmacopeia Development Compound (or any
corresponding Back-Up Compounds), for any and all indications in the Field. For
the avoidance of doubt, any license granted under this Section 5.1.1(b) shall
apply solely to such GSK Development Compound and any corresponding Back-Up
Compounds or Product. In any such event, Pharmacopeia shall be obligated to make
the applicable milestone and royalty payments to GSK provided for in this
Agreement.

 

5.1.2  License Grants to GSK.

 

(a)  Subject to the terms and conditions of this Agreement, Pharmacopeia hereby
grants to GSK a non-exclusive, royalty-free license, without the right to
sublicense (except to a GSK Affiliate), under all its rights in the Pharmacopeia
IP and the Information generated by Pharmacopeia to the extent necessary for GSK
to carry out its obligations under the Programs during the Research Term.

 

(b)   Subject to the terms and conditions of this Agreement, upon exercise of an
Option by GSK with respect to a Collaboration Compound active against a
particular Target in a particular Program, Pharmacopeia hereby grants to GSK,
and GSK shall have, an exclusive, worldwide, license, with the right to
sublicense, under the relevant Pharmacopeia IP and Pharmacopeia’s interest in
the Joint IP, to make, have made and use

 

22

--------------------------------------------------------------------------------


 

such Collaboration Compound (and any corresponding Back-up Compounds) as a GSK
Development Compound, and to make, have made, use, sell, offer to sell and
import Products based upon or incorporating such GSK Development Compound (or
any corresponding Back-up Compounds), for any and all uses and indications in
the Field. For the avoidance of doubt, any license granted under this Section
5.1.2(b) shall apply solely to such Collaboration Compound and any corresponding
Back-Up Compounds or Product. In any such event, GSK shall be obligated to make
the applicable milestone and royalty payments to Pharmacopeia provided for in
this Agreement.

 

(c)   If **, and if **, then **.

 

5.2  SUBLICENSES. Subject to the terms and conditions of this Agreement, the
Parties shall have the right to sublicense the rights granted to them,
respectively in Sections 5.1.1(b) and 5.1.2(b) and (c), provided that the
sublicensing Party shall provide the other Party with at least the following
information with respect to each Sublicensee: (i) the identity of the
Sublicensee; (ii) a description of the Collaboration Compound or Product, and
the rights granted to the Sublicensee; and (iii) the territory in which the
Product will be sold. Each such sublicense shall be consistent with all the
terms and conditions of this Agreement, and shall be **. The sublicensing Party
shall **. No sublicense **.

 

5.3  ** ACTIVITIES. It is understood that **, and that **. Notwithstanding the
**. Accordingly, ** (i) **, or (ii) **.

 

ARTICLE 6

 

EQUITY INVESTMENT; MILESTONES AND ROYALTIES; PAYMENTS

 

6.1     PAYMENTS AND INVESTMENTS BY GSK.

 

6.1.1        EQUITY INVESTMENT. GSK may purchase, from Pharmacopeia, Common
Stock on the terms set forth in the Warrant.

 

6.1.2        CASH PAYMENTS TO PHARMACOPEIA. GSK agrees to pay Pharmacopeia the
sum of US Fifteen Million Dollars ($15,000,000) cash, payable **, non-refundable
except as set forth in Section 12.2.5, at the times and upon the fulfillment of
the conditions set forth in the following paragraphs (a) through (c):

 

(a)  First Tranche of Cash:  Pharmacopeia will submit an invoice to GSK on or
about the Effective Date in the amount of US Five Million Dollars ($5,000,000),
and GSK will pay such amount to Pharmacopeia within thirty (30) days of receipt
of such invoice.

 

(b)  **:   Within thirty (30) days of receipt by GSK of a report of results
which clearly verifies that **.

 

(c)  **:   Within thirty (30) days of receipt by GSK of a report of results
which clearly verifies that **.

 

23

--------------------------------------------------------------------------------


 

6.2  MILESTONE PAYMENTS TO PHARMACOPEIA. Each Party shall be responsible for
funding its own research, development and commercialization activities
hereunder. In consideration for GSK’s Option rights hereunder, GSK shall pay to
Pharmacopeia the following non-refundable milestone payments upon the occurrence
of each event set forth below:

 

6.2.1        (a) **. GSK shall pay to Pharmacopeia, on a Target-by-Target basis,
** upon each of (i) **, and (ii) **.

 

(b)  **. GSK shall pay to Pharmacopeia, on a Target-by-Target basis, one or the
other of the following milestone payments upon each of (i) **, and (ii) **:

 

(1)   **, or

 

(2)   **.

 

(c)  **. In the event that **.

 

6.2.2        **

 

GSK shall pay to Pharmacopeia the following further milestone payments **:

 

 

Milestone Event

 

Milestone Payment
(U.S. Dollars)

 

 

 

 

 

**

 

$

**

 

 

 

 

 

**

 

$

**

 

 

 

 

 

**

 

$

**

 

 

 

 

 

**

 

$

**

 

 

 

 

 

**

 

$

**

 

 

6.2.3        **. GSK shall pay to Pharmacopeia the following further milestone
payments **:

 

Milestone Event

 

Milestone Payment (U.S. Dollars)

 

 

 

 

 

**

 

$

**

 

 

 

 

 

**

 

$

**

 

 

 

 

 

**

 

$

**

 

 

 

 

 

**

 

$

**

 

 

24

--------------------------------------------------------------------------------


 

6.2.4  **. GSK shall pay to Pharmacopeia an **. Such payment shall be made **.

 

6.2.5  No Withholding. All payments to Pharmacopeia pursuant to Sections 6.1 and
6.2 shall be made without withholding for taxes or other charges.

 

6.3                 ROYALTY PAYMENTS TO PHARMACOPEIA. Subject to Section
6.3.1(c), 6.3.2 and 6.4, GSK shall pay to Pharmacopeia royalties as follows:

 

6.3.1  Royalty Payments.

 

(a)  Royalties based on **. Subject to the provisions of Sections 6.3.1(c),
6.3.2, and 6.4, GSK shall pay Pharmacopeia a royalty on the annual Net Sales of
each Product by GSK, its Affiliates or Sublicensees in the Territory according
to the following schedule:

 

(i)        **;

 

(ii)       **;

 

(iii)      **;

 

(iv)      **.

 

(b)  **.  Subject to the provisions of Sections 6.3.1(c), 6.3.2 and 6.4, GSK
shall pay Pharmacopeia a royalty on annual Net Sales of each Product by GSK, its
Affiliates or Sublicensees in the Territory according to the following schedule:

 

(i)        **;

 

(ii)       **;

 

(iii)      **;

 

(iv)      **;

 

(c) **.

 

(i) **

 

A.            **; or

 

B.            **. For purposes of this Section 6.3.1, **. As used herein, the
**. It is understood that **.

 

(ii)  Subject always to Section 6.3.1(c)(i) and to Section 6.4, the **. However,
notwithstanding the preceding sentence, it is understood and agreed that the
royalties shown in Section 6.3.1(a) and (b) shall ** as set forth below, and
shall be fully payable, for any country of sale in which **.

 

A.            **.

 

25

--------------------------------------------------------------------------------


 

B.            **.

 

C.            **.

 

D.            **. Notwithstanding the preceding sentence, in the case where
there is, **. Within ** from such **.

 

As used in this Section 6.3, a claim covering an ** shall mean a **.

 

6.3.2  Period of Royalty Obligation. Subject always to Section 6.3.1(c)(i) and
Section 6.4, for each Product, GSK shall be required to pay royalties under
Section 6.3.1, on a country-by-country basis, for a period beginning on the **
until the date that is the **.

 

6.4  **.

 

6.4.1 Subject to the final sentence of this Section 6.4.1, **. In no event shall
the royalty due Pharmacopeia for any calendar quarter, with respect to any such
Product, be **.

 

6.4.2 If Pharmacopeia and GSK do not agree pursuant to Section 6.4.1 that a
Third Party license is necessary for GSK, the Parties shall ** for a **. If the
**. If the **.

 

6.5  MILESTONE AND ROYALTY PAYMENTS TO GSK

 

6.5.1.       General. In (i) **, Pharmacopeia shall pay to GSK milestones and
royalty payments as set forth in this Section 6.5, as applicable below,
worldwide:

 

6.5.2.       Milestones shall be payable by Pharmacopeia to GSK in the event
that Pharmacopeia assumes responsibility for development pursuant to any of the
scenarios described above in Section 6.5.1(i), (ii) or (iii), and in accordance
with the following:

 

(i) If Pharmacopeia **.

 

(ii) If Pharmacopeia **.

 

(iii) If Pharmacopeia **.

 

(iv) The milestones payable under this Section 6.5.2 **.

 

6.5.3.       Royalties shall be payable by Pharmacopeia to GSK in the event that
Pharmacopeia assumes responsibility for development pursuant to any of the
scenarios described above in Section 6.5.1(i), (ii) or (iii), and in accordance
with the following:

 

(i) If Pharmacopeia **.

 

(ii)  If Pharmacopeia **.

 

26

--------------------------------------------------------------------------------


 

(iii)  If Pharmacopeia **.

 

(iv)  If Pharmacopeia **.

 

(v)  The royalties set forth in subparagraphs (i) – (iv) of this Section 6.5.3
shall be **.

 

(vi)  The royalties set forth in subparagraphs (i) – (iv) of this Section 6.5.3
shall be subject, **.

 

6.6  PAYMENTS.

 

6.6.1        Commencement. Beginning with the Calendar Quarter in which the
First Commercial Sale for an applicable Product is made and for each Calendar
Quarter thereafter, royalty payments owed to a Party pursuant to Section 6.3 or
6.5.3 (in each case, the “PAYEE”) shall be paid within forty-five (45) calendar
days following the end of each such Calendar Quarter. Each royalty payment shall
be accompanied by a report, summarizing the total Net Sales for the applicable
Product during the relevant Calendar Quarter and the calculation of royalties,
if any, due thereon. In the event that no royalties are payable in respect of a
given Calendar Quarter, the Party making the payments (the “PAYOR”) shall submit
a royalty report so indicating.

 

6.6.2        Mode of Payment. All payments due under this Agreement shall be
payable, in full, in U.S. dollars, regardless of the country(ies) in which sales
are made or in which payments are originated. For the purposes of computing Net
Sales of Products sold in a currency other than U.S. dollars, if GSK is the
Payor, such currency shall be converted into U.S. dollars using the average
exchange rates as calculated and utilized by GSK’s group reporting system and
published accounts for the pertinent quarter or year to date. If Pharmacopeia is
the Payor, such currency shall be converted into U.S. dollars as calculated at
the actual average rates of exchange for the pertinent quarter or year to date,
as used by Pharmacopeia in producing its quarterly and annual accounts, as
confirmed by Pharmacopeia’s auditors. Subject to Sections 6.4 and 6.8, such
payments shall be without deduction of exchange, collection or other charges.

 

6.6.3        Records Retention. Commencing with the First Commercial Sale of a
Product, the Payor shall keep complete and accurate records pertaining to the
sale of such Products, for a period of ** (**) ** after the year in which such
sales occurred, and in sufficient detail to permit the Payee to confirm the
accuracy of the royalties paid by the Payor hereunder.

 

6.6.4        Expatriated Payments. If by law, regulation, or fiscal policy of a
particular country, conversion into United States dollars or transfer of funds
of a convertible currency to the United States is restricted or forbidden, the
Payor shall give the Payee prompt written notice of such restriction, which
notice shall satisfy the payment deadlines in this Agreement. The Payor shall
pay any amounts due to the Payee through whatever lawful method it chooses,
including without limitation making such payments in the local currency of such
country,

 

27

--------------------------------------------------------------------------------


 

provided such choice is consistent with seeking to make the payment in the most
expeditious manner possible.

 

6.7  AUDITS. During the term of this Agreement and for a period of ** (**) **
thereafter, at the request and expense of the Payee, the Payor shall permit an
independent, certified public accountant of nationally recognized standing
appointed by the Payee, and reasonably acceptable to the Payor, at reasonable
times and upon reasonable notice, but in no case no more than once per calendar
year thereafter, to examine such records as may be necessary for the sole
purpose of verifying the calculation and reporting of Net Sales and the
correctness of any royalty payment made under this Agreement for any period
within the preceding ** (**) years. Results of any such examination shall be
made available to both Payor and Payee. The independent, certified public
accountant shall disclose to the Payee only the royalty amounts which the
independent auditor believes to be due and payable hereunder to the Payee, and
shall disclose no other information revealed in such audit. Any and all records
examined by such independent accountant shall be deemed the Payor’s Confidential
Information which may not be disclosed by said independent, certified public
accountant to any Third Party. If, as a result of any inspection of the books
and records of the Payor, it is shown that a Payee’s payments under this
Agreement were less than the amount which should have been paid, then the Payor
shall make all payments required to be made to eliminate any discrepancy
revealed by said inspection within sixty (60) days. The Payee shall pay the
reasonable costs of the audit.

 

6.8  TAXES.

 

6.8.1  Sales or Other Transfers. The recipient of any transfer or license under
this Agreement of Pharmacopeia IP, GSK IP, Joint IP, Information, Collaboration
Compounds or Products, as the case may be, shall be solely responsible for any
sales, use, value added, excise or other non-income taxes applicable to such
transfer.

 

6.8.2  Withholding. In the event that the Payor, or any of its Affiliates or
Sublicensees is required to withhold any tax to the tax or revenue authorities
in any country regarding any payment to the Payee due to the laws of such
country: (A) such amount shall be promptly paid by the Payor or its Affiliate or
Sublicensee for and on behalf of the Payee to the appropriate governmental
authority; (B) such amount shall be deducted from the payment to be made by the
Payor; and (C) the Payor shall promptly notify the Payee of such withholding
and, within a reasonable amount of time after making such deduction, furnish the
Payee with proof of payment of such tax together with copies of any tax
certificate or other documentation evidencing such withholding sufficient to
enable the Payee to support a claim, if permissible, for income tax credit in
respect of any amount so withheld. Each of Payor and Payee agrees to cooperate
with the other in claiming exemptions from such deductions or withholdings under
any agreement or treaty from time to time in effect. However, any such deduction
or withholding shall be an expense of and borne solely by the Payee.

 

6.9  THIRD PARTY LICENSES NEEDED BY PHARMACOPEIA. Pharmacopeia shall **. Such
payments shall ** directly to the relevant Third Party in accordance with the
provisions of the applicable Third Party license agreement. Pharmacopeia shall
**. Except as may arise under Section 3.2.2, the preceding sentence shall not
apply to any licenses or other rights specifically relating to any Target.

 

28

--------------------------------------------------------------------------------


 

6.10  COMPULSORY LICENSES. In the event that a governmental agency in any
country in the Territory grants, or compels GSK to grant a license to any Third
Party for a Product, other than to an Affiliate or Sublicensee of GSK, GSK shall
be permitted to do so.

 

6.11  PAYMENTS BY AFFILIATES AND SUBLICENSEES. In each instance wherein “GSK” or
“Pharmacopeia” is responsible for making a payment pursuant to this Agreement,
such responsibility also shall extend to such Party’s Affiliates and
Sublicensees, as applicable.

 

 

ARTICLE 7

[INTENTIONALLY OMITTED]

 

 

ARTICLE 8

 

INTELLECTUAL PROPERTY AND PATENT RIGHTS

 

8.1  PATENT PROSECUTION AND RELATED ACTIVITIES.

 

8.1.1  PHARMACOPEIA PATENTS. Subject to Sections 2.2.6 and 8.1.3, Pharmacopeia
shall be responsible for preparing, filing, prosecuting and maintaining, by
itself or with Third Parties, the Pharmacopeia Patents and conducting any
interferences, re-examinations, reissues and oppositions relating to such
Patents.

 

8.1.2  GSK PATENTS. Subject to Sections 2.2.6 and 8.1.3, GSK shall be
responsible, at its sole expense, for preparing, filing, prosecuting and
maintaining, by itself or with Third Parties, the GSK Patents and conducting any
interferences, re-examinations, reissues and oppositions relating to such
Patents.

 

8.1.3  JOINT PATENTS AND PHARMACOPEIA PATENTS LICENSED TO GSK.

 


(A)           PROSECUTION BY GSK. SUBJECT TO SECTIONS 2.2.6 AND 8.1.3(C), UPON
EXERCISE OF AN OPTION WITH RESPECT TO ANY COLLABORATION COMPOUND, GSK SHALL
BECOME RESPONSIBLE, AT ITS SOLE EXPENSE, FOR PREPARING, FILING, PROSECUTING AND
MAINTAINING (I) ANY JOINT PATENT CLAIMING COLLABORATION COMPOUNDS ACTIVE AGAINST
THE SAME TARGET AS SUCH COLLABORATION COMPOUND, OR METHODS OF MAKING OR USING
THE SAME, AND (II) ANY PHARMACOPEIA PATENT FILED AFTER THE EFFECTIVE DATE
PURSUANT TO THIS AGREEMENT AND CLAIMING THE COMPOSITION OF MATTER OF SUCH
COLLABORATION COMPOUNDS, OR METHODS OF MAKING OR USING SUCH COMPOUNDS, AND FOR
CONDUCTING ANY INTERFERENCES, RE-EXAMINATIONS, REISSUES AND OPPOSITIONS RELATING
TO SUCH PATENTS IDENTIFIED IN (I) AND (II). IT IS UNDERSTOOD THAT CATEGORY (II)
IN THE PRECEDING SENTENCE IS INTENDED TO INCLUDE ONLY THOSE PHARMACOPEIA PATENTS
DIRECTLY APPLICABLE TO SUCH COLLABORATION COMPOUNDS, AND DOES NOT INCLUDE ANY
PHARMACOPEIA PATENT THAT ALSO IS APPLICABLE TO OTHER

 

29

--------------------------------------------------------------------------------


 


ACTIVITIES OF PHARMACOPEIA OUTSIDE THE RELEVANT PROGRAM, UNLESS THE PATENT
SUBCOMMITTEE DECIDES THAT IT IS PRACTICABLE TO FILE A CORRESPONDING DIVISIONAL
APPLICATION.


 

(b)           Prosecution by Pharmacopeia. Except as otherwise provided in
Section 8.1.3(a), Pharmacopeia shall be responsible for preparing, filing,
prosecuting and maintaining Joint Patents and conducting any interferences,
re-examinations, reissues and oppositions relating to such Joint Patents. **  In
addition, subject to Section 8.1.3(c), with respect to each Collaboration
Compound licensed to Pharmacopeia pursuant to Section 5.1.1(b), Pharmacopeia
shall become responsible, at its sole expense and discretion, for preparing,
filing, prosecuting and maintaining in such countries as it deems appropriate,
(i) any Joint Patent claiming Collaboration Compounds active against the same
Target as such Collaboration Compound, or methods of making or using the same,
and (ii) any GSK Patent filed after the Effective Date pursuant to this
Agreement and claiming the composition of matter of such Collaboration
Compounds, or methods of making or using such compounds (unless, pursuant to
this Agreement, GSK is developing or commercializing another Collaboration
Compound within the scope of the claims of the same GSK Patent, in which case
GSK will remain responsible pursuant to Section 8.1.2), and for conducting any
interferences, re-examinations, reissues and oppositions relating to such
Patents identified in (i) and (ii). It is understood that category (ii) in the
preceding sentence is intended to include only those GSK Patents directly
applicable to such Collaboration Compounds, and does not include any GSK Patent
that also is applicable to other activities of GSK outside the relevant Program,
unless the Patent Subcommittee decides that it is practicable to file a
corresponding divisional application.

 

(c)           Cooperation; Request to Responsible Party. Each of GSK and
Pharmacopeia shall keep the other fully informed as to the status of patent
matters described in this Section 8.1.3 including, without limitation, by
providing the Patent Subcommittee the opportunity to fully review and comment on
any substantive documents within the (i) GSK Patents filed after the Effective
Date pursuant to this Agreement and claiming a Collaboration Compound, or
methods of making or using such a compound, (ii) Joint Patents or (iii)
Pharmacopeia Patents filed after the Effective Date pursuant to this Agreement
and claiming a Collaboration Compound, or methods of making or using such a
compound, being prosecuted pursuant to Sections 8.1.1, 8.1.2 and 8.1.3 as the
case may be, which will be filed in any patent office as far in advance of
filing dates as feasible, and providing to the other copies of any substantive
documents that such Party receives from such patent offices promptly after
receipt, including notice of all interferences, reissues, re-examinations,
oppositions or requests for patent term extensions. GSK and Pharmacopeia shall
each reasonably cooperate with and assist the other at its own expense in
connection with such activities, at the other Party’s request. Either Party may
request the other Party to file a patent application claiming any invention
within the Joint IP for which the other Party has responsibility as set forth in
Section 8.1.3(a) and (b). For clarity, it is understood and agreed by the
Parties that each Party shall have the right to provide timely review, comment
and input to the other Party on the content of all such substantive
correspondence to be filed in any patent office or with any Third Party with

 

30

--------------------------------------------------------------------------------


 

respect to any Pharmacopeia Patent, GSK Patent or Joint Patent, and that the
other Party shall reasonably take into account such comments and input in
preparing any such filings or correspondence.

 

8.1.4  Ownership. Ownership of Patents shall be determined based upon US Patent
Laws.

 


8.1.5  ELECTION NOT TO PROSECUTE. UPON NINETY (90) DAYS WRITTEN NOTICE TO THE
OTHER PARTY, THE RESPONSIBLE PARTY MAY ELECT TO DISCONTINUE THE PROSECUTION OF
ANY PATENT APPLICATIONS FILED PURSUANT TO SECTIONS 8.1.3(A) OR (B) AND/OR NOT TO
FILE OR CONDUCT ANY FURTHER ACTIVITIES WITH RESPECT TO THE PATENTS DESCRIBED IN
SUCH SECTIONS. IN THE EVENT THE RESPONSIBLE PARTY DECLINES TO FILE OR, HAVING
FILED, FAILS TO FURTHER PROSECUTE OR MAINTAIN ANY PATENTS FILED PURSUANT TO THIS
AGREEMENT, OR TO CONDUCT ANY INTERFERENCES, RE-EXAMINATIONS, REISSUES,
OPPOSITIONS WITH RESPECT THERETO, THE OTHER PARTY SHALL HAVE THE RIGHT TO
PREPARE, FILE, PROSECUTE AND MAINTAIN SUCH PATENTS IN SUCH COUNTRIES AS IT DEEM
APPROPRIATE, AND CONDUCT ANY INTERFERENCES, RE-EXAMINATIONS, REISSUES OR
OPPOSITIONS AT ITS SOLE EXPENSE. THE OTHER PARTY AGREES TO COOPERATE IN ANY
MANNER REASONABLY REQUESTED IN CONNECTION WITH ANY SUCH ACTIONS BY SUCH PARTY,
AT THE EXPENSE OF THE REQUESTING PARTY.


 

8.2  PERMITTED DISCLOSURES. Following a written notice from the other Party
hereto, the Parties shall in good faith grant each other permission, not to be
unreasonably withheld, to disclose in the specification of a patent application
filed by the other Party pursuant to this Agreement, any Pharmacopeia IP, GSK
IP, or Joint IP necessary to support and enable claims in such patent
applications.

 

8.3      THIRD PARTY INFRINGEMENT.

 

8.3.1  Licensed Patents.

 

(a)  A Party shall have the first right, but not the obligation, to initiate
legal action to enforce all Patents licensed to such Party pursuant to Section
5.1.1(b) or 5.1.2(b), as the case may be, against infringement or
misappropriation by Third Parties or defend any declaratory judgment action
relating thereto at its sole expense.

 

(b)  Notwithstanding Section 8.3.1(a), for infringement under 35 USC 271 (e)(2)
where GSK has exercised its Option under Article 4 of this Agreement and where
GSK is the holder of the applicable NDA, GSK has the sole right to initiate
legal action to enforce all Patents licensed to it pursuant to Section 5.1.2(b),
against infringement or misappropriation by Third Parties or defend any
declaratory judgment action relating thereto at its sole expense. For
infringement under 35 USC 271 (e)(2) where Pharmacopeia has assumed
responsibility for development pursuant to any of the scenarios described above
in Section 6.5.1(i), (ii) or (iii), and where Pharmacopeia is the holder of the
applicable NDA, Pharmacopeia has the sole right to initiate legal action to
enforce all Patents licensed to it pursuant to Section 5.1.1(b), against

 

31

--------------------------------------------------------------------------------


 

infringement or misappropriation by Third Parties or defend any declaratory
judgment action relating thereto at its sole expense.

 

8.3.2  Failure to Enforce. Except as stated under Section 8.3.1(b), if, within
thirty (30) days following receipt of written notice of an infringement or
misappropriation of a Patent which a Party has the right to enforce pursuant to
Section 8.3.1 above (or written notice of a declaratory judgment action alleging
invalidity or unenforceability of such Patent), such Party fails to take action
to halt such alleged infringement or misappropriation or defend such a
declaratory judgment action, then the other Party may, at its expense, take such
legal action as it deems appropriate, in its own name, to halt such an alleged
infringement or misappropriation or defend such a declaratory judgment action.
If GSK fails to enforce such a Patent within such thirty (30) day period in any
country pursuant to this Section 8.3.2, then Section 6.3.1(c)(i)(B) shall not
apply in such country.

 

8.3.3  No Settlement Without Consent. Neither Party shall enter into any
settlement of any claim, suit or proceeding under Section 8.3.1 that admits or
concedes that any aspect of the Pharmacopeia IP, GSK IP or Joint IP licensed
from the other Party is invalid or unenforceable without the prior written
consent of such other Party.

 

8.3.4  Cooperation. Each Party shall keep the other reasonably informed of the
progress of any claim, suit or proceeding subject to this Section 8.3 and
cooperate reasonably in connection with such activities at the request and
expense of the Party involved in such claim, suit or proceeding.

 

8.3.5  Division of Recoveries. Any recovery received in connection with a suit
brought by a Party pursuant to Section 8.3.1 shall be distributed in the
following order: (1) to reimburse such Party for expenses (including attorneys,
professional and expert fees) incurred in such suit; (2) to the extent that any
recovery remains after such reimbursement for expenses, to pay the other Party
the full royalty that would have been due pursuant to Section 6.3 or 6.5.3 on
any Net Sales that were lost as the result of such patent infringement; and (3)
to the extent that any recovery remains after the distributions pursuant to (1)
and (2), the remainder may be kept by the Party involved in such suit.

 

8.4   INFRINGEMENT CLAIMS BY THIRD PARTIES. If the manufacture, sale or use of
any Product pursuant to this Agreement results in any claim, suit or proceeding
alleging patent infringement against a first Party (or its Sublicensees), such
first Party shall promptly notify the other Party in writing setting forth the
facts of such claim in reasonable detail. The first Party shall have the
exclusive right to defend and control the defense of any such claim, suit or
proceeding, at its own expense, using counsel of its own choice; provided,
however, it shall not enter into any agreement or settlement which admits or
concedes that any aspect of the Joint IP, the Pharmacopeia IP or the GSK IP is
invalid, unenforceable or not infringed, without the prior written consent of
the other Party. The first Party shall keep the other Party reasonably informed
of all material developments in connection with any such claim, suit or
proceeding, and the other

 

32

--------------------------------------------------------------------------------


 

Party shall have the right (but not the obligation) to be separately
represented, at its expense, by counsel of its own choice and to advise the
first Party on the defense of such claim, suit or proceeding.

 

8.5   Regulatory Data Protection

 

8.5.1        To the extent required by law or permitted by law, each Party will
use commercially reasonable efforts to promptly, accurately and completely list,
with the applicable regulatory authorities during the term of this Agreement,
all applicable Patents for any Product that such Party intends to, or has begun
to commercialize, and that have become the subject of a marketing application
submitted to FDA, such listings to include all so called “Orange Book” listings
required under the Hatch-Waxman Act and all so called “Patent Register” listings
as required in Canada.

 

8.5.2        Prior to such listings, the Parties will meet to evaluate and
identify all applicable Patents. Notwithstanding the preceding sentence, the
Party responsible for marketing the applicable Product will retain final
decision making authority as to the listing of all applicable Patents for such
Product, regardless of which Party owns such Patent.

 

ARTICLE 9

 

CONFIDENTIALITY

 

9.1      CONFIDENTIALITY; EXCEPTIONS. Except to the extent expressly authorized
by this Agreement or otherwise agreed in writing, the Parties agree that the
receiving Party (the “RECEIVING PARTY”) shall keep confidential and shall not
publish or otherwise disclose or use for any purpose other than as provided for
in this Agreement any Information or other confidential and proprietary
information and materials patentable or otherwise, in any form (written, oral,
photographic, electronic, magnetic, or otherwise) which is disclosed to it by
the other Party (the “DISCLOSING PARTY”) or otherwise received or accessed by a
Receiving Party in the course of performing its obligations under this Agreement
including, but not limited to trade secrets, Know-How, proprietary information,
formulae, processes, techniques and information relating to a Party’s past,
present and future marketing, financial, and research and development activities
of any product of the Disclosing Party and the pricing thereof (collectively,
“CONFIDENTIAL INFORMATION”), except to the extent that it can be established by
the Receiving Party that such Confidential Information:

 

9.1.1  was in the lawful knowledge and possession of the Receiving Party prior
to the time it was disclosed to, or learned by, the Receiving Party, or was
otherwise developed independently by the Receiving Party, as evidenced by
written records kept in the ordinary course of business, or other documentary
proof of actual use by the Receiving Party;

 

33

--------------------------------------------------------------------------------


 

9.1.2  was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

 

9.1.3  became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
Receiving Party in breach of this Agreement; or

 

9.1.4  was disclosed to the Receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others. Notwithstanding any disclosure of
Confidential Information of the Disclosing Party to the Receiving Party, no
ownership of such Confidential Information shall be transferred as a result of
such disclosure.

 

9.2      AUTHORIZED DISCLOSURE. Except as expressly provided otherwise in this
Agreement, a Receiving Party may use and disclose Confidential Information of
the Disclosing Party as follows: (i) under appropriate confidentiality
provisions substantially equivalent to those in this Agreement, in connection
with the performance of its obligations or exercise of rights granted or
reserved in this Agreement through an Affiliate or any Third Party (including
the rights to commercialize Products and to grant licenses and sublicenses
hereunder); or (ii) to the extent such disclosure is reasonably necessary for
complying with section 3.7.2 or for filing or prosecuting patent, copyright and
trademark applications, prosecuting or defending litigation, complying with
applicable governmental regulations, obtaining regulatory approval, conducting
preclinical activities or clinical trials, marketing Products, or otherwise
required by law; provided, however, that if a Receiving Party is required by law
or regulation to make any such disclosure of a Disclosing Party’s Confidential
Information it will, except where impracticable for necessary disclosures (for
example, in the event of medical emergency), give reasonable advance notice to
the Disclosing Party of such disclosure requirement and, except to the extent
inappropriate in the case of patent applications, will use its reasonable
efforts to secure confidential treatment of such Confidential Information
required to be disclosed; or (iii) in communication with investors, consultants,
advisors or others on a need to know basis, in each case under appropriate
confidentiality provisions substantially equivalent to those of this Agreement;
or (iv) to the extent mutually agreed to in writing by the Parties.

 

9.3      GSK INTERNAL CONTROL OF INFORMATION. GSK shall limit the internal
disclosure of all structural, chemical synthesis or structure-activity
relationship Information received from Pharmacopeia hereunder prior to the
exercise by GSK of any Option, on a “need-to-know” basis **. In addition, **.
The ** under this Agreement. Pharmacopeia **.

 

9.4      REMEDIES. Each Party shall be entitled, in addition to any other right
or remedy it may have, at law or in equity, to seek an injunction, without the
posting of any bond or other security, enjoining or restraining the other Party
from any violation or threatened violation of this Article 9.

 

9.5      PUBLICATIONS. Each Party shall submit to the other Party any proposed
publication or presentation containing any Information generated by either Party
(or by both Parties) hereunder during the Research Term or any Confidential
Information of the other Party at least thirty (30) days in advance to allow
that Party to review and approve such planned public disclosure or press release
or any other public update, including without limitation, any update on the
progress of any research and development activities pursuant to a Program
hereunder to academia, to industry, or to the investment community. The
reviewing Party will promptly review such proposed publication and

 

34

--------------------------------------------------------------------------------


 

respond in any event within thirty (30) days after receipt and make any
objections that it may have to the publication of any such Information, or of
any Confidential Information of the reviewing Party contained therein. Should
the reviewing Party make an objection to the publication of any such Information
or Confidential Information, then the Parties shall discuss the advantages and
disadvantages of publishing such Information and/or Confidential Information.
Notwithstanding the preceding sentences, either Party may submit for the other
Party’s approval a summary of Program data or Information to be used in
confidential and/or non-confidential corporate presentations and, once the other
Party’s written approval has been received, the same summary of the Program data
may be used again in subsequent presentations without further approval by the
other Party. If the Parties are unable to agree on whether particular subject
matter may be published or presented, then subject to Section 14.1, the JSC
shall attempt to resolve the matter, but if it is unable to do so, such matter
shall be resolved in accordance with the dispute resolution provisions of
Section 14.2. Notwithstanding the foregoing, upon the reviewing Party’s request,
the other Party shall not submit any such publication or presentation until the
reviewing Party is given a reasonable period of time (no less than thirty (30)
days) to secure patent protection for any material in such publication or
presentation that it believes to be patentable.

 


ARTICLE 10


 

REPRESENTATIONS; WARRANTIES AND COVENANTS

 

10.1    REPRESENTATIONS AND WARRANTIES OF BOTH PARTIES. Each Party represents
and warrants to the other Party, as of the Effective Date, that:

 

10.1.1  such Party is duly incorporated, validly existing and in good standing
under the laws of the jurisdiction of its incorporation and has full corporate
power and authority to enter into this Agreement and to carry out the provisions
hereof;

 

10.1.2  such Party has taken all necessary corporate action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder;

 

10.1.3  this Agreement has been duly executed and delivered on behalf of such
Party, and constitutes a legal, valid and binding obligation, enforceable
against it in accordance with the terms hereof, subject to (i) the effect of
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
Federal or state laws affecting the rights of creditors and (ii) the effect or
availability of rules of law governing specific performance, injunctive relief
or other equitable remedies (regardless of whether any such remedy is considered
in a proceeding at law or in equity);

 

10.1.4  the execution and delivery of this Agreement by such Party do not, and
the performance of this Agreement by such Party, including without limitation
the grant of rights to the other Party pursuant to this Agreement, will not: (A)
conflict with, or result in any violation of or default under, any agreement,
instrument or understanding, oral or written, to which it or any Affiliate is a
party or by which it or any Affiliate is bound; (B) conflict with any rights
granted by such Party to any other Third Party or breach any obligation that
such

 

35

--------------------------------------------------------------------------------


 

Party has to any Third Party; or (C) violate any provision of law, statute, rule
or regulation, or any ruling, right, injunction, order, judgment or decree of
any court, administrative agency or other governmental body having jurisdiction
over such Party; and

 

10.1.5  no government authorization, consent, approval, license, exemption of or
filing or registration with any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, under any
applicable laws, rules or regulations currently in effect is necessary for, or
in connection with, the transaction contemplated by this Agreement or any other
agreement or instrument executed in connection herewith, or for the performance
by it of its obligations under this Agreement and such other agreements except
as may be required under the Stock Purchase Agreement.

 

10.2    REPRESENTATIONS AND WARRANTIES OF PHARMACOPEIA. Pharmacopeia represents
and warrants to GSK, as of the Effective Date, that:

 

10.2.1  to the best of its knowledge and belief, Pharmacopeia Controls all
rights to the Pharmacopeia IP;

 

10.2.2  to the best of its knowledge and belief: (A) Pharmacopeia is not aware
of any notice from any Third Party asserting any ownership rights to any
Know-How Controlled by Pharmacopeia; and (B) Pharmacopeia is not aware of any
pending or threatened action, suit, proceeding or claim by a Third Party
asserting that Pharmacopeia is infringing or has misappropriated or otherwise is
violating any patent, trade secret or other proprietary right of any Third Party
as would reasonably be expected to result in a material adverse effect upon the
ability of Pharmacopeia to fulfill any of its obligations under this Agreement;

 

10.2.3  to the best of its knowledge and belief, Pharmacopeia has not granted
any right or license or other encumbrance of any kind to any Third Party
relating to the Pharmacopeia IP that conflicts with any of the rights or
licenses granted to GSK hereunder;

 

10.2.4  Pharmacopeia has all right, power and authority to conduct the
activities to be conducted by Pharmacopeia under this Agreement and to fulfill
its obligations under this Agreement; and

 

10.2.5  other than as described in the reports Pharmacopeia has filed with the
U.S. Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended, there are no claims, actions, or proceedings pending or, to
Pharmacopeia’s knowledge, threatened; nor are there any formal inquiries or
notices that may lead to the institution of any such legal proceedings, against
Pharmacopeia or its properties, assets or business, which if adversely decided,
would, individually or in the aggregate, have a material adverse effect on, or
prevent Pharmacopeia’s ability to conduct any Programs or to grant the licenses
or rights to be granted to GSK upon the exercise of GSK’s Options.

 

10.3    COVENANTS OF PHARMACOPEIA. Pharmacopeia covenants and agrees, from and
after the Effective Date and during the Term, that:

 

10.3.1  Pharmacopeia shall provide access to Confidential Information of GSK
only to Pharmacopeia’s employees, consultants and independent contractors who,
in each case, need such access (including, without limitation, access on any
database that is owned or controlled

 

36

--------------------------------------------------------------------------------


 

by Pharmacopeia or its Affiliates to Know-How Controlled by GSK), to perform
services or activities in any Program and who, prior to such access, have
executed appropriate confidentiality and invention assignment agreements to
protect the Confidential Information of GSK and to retain or obtain ownership of
all Pharmacopeia IP;

 

10.3.2  Pharmacopeia shall not enter into any agreement with any Third Party
that Pharmacopeia reasonably believes would materially adversely affect (i)
Pharmacopeia’s ability to successfully conduct Programs hereunder or (ii) any
Pharmacopeia IP or Joint IP existing at the time of entering into such an
agreement or (iii) any GSK IP about which Pharmacopeia has actual knowledge at
the time of entering into such an agreement or (iv) any intellectual property
relating to any Collaboration Compound that is subject to Section 3.4;

 

10.3.3  all employees, agents, consultants or subcontractors (with respect to
subcontractors, subject to Section 3.6) providing services to Pharmacopeia or
its Affiliates pursuant to this Agreement  shall be under the obligation to
assign all right, title and interest in and to their inventions, if any, to
Pharmacopeia as the sole owner thereof;

 

10.3.4  Pharmacopeia shall not employ (or, to the best of its knowledge without
further duty of inquiry, shall not use any contractor or consultant that
employs) any individual or entity debarred by the FDA (or subject to a similar
sanction of EMEA), or, to the best of its knowledge without further duty of
inquiry, any individual who or entity which is the subject of an FDA debarment
investigation or proceeding (or similar proceeding of EMEA), in the conduct of
the preclinical or clinical studies of Collaboration Compounds and its
activities under any Program; and

 

10.3.5  Pharmacopeia shall perform its activities pursuant to this Agreement in
compliance with good laboratory and clinical practices and cGMP, in each case as
applicable under the laws and regulations of the country and the state and local
government wherein such activities are conducted, and with respect to the care,
handling and use in research and development activities hereunder of any
non-human animals by or on behalf of Pharmacopeia, shall at all times comply
with all applicable federal, state and local laws, regulations and ordinances,
and also with the most current best practices in the industry for the proper
care, handling and use of animals in pharmaceutical research and development
activities, subject to GSK’s reasonable right of inspection.

 

10.3.6  Pharmacopeia shall notify GSK in writing promptly in the event that it
has actual knowledge of the material breach of any covenant of Pharmacopeia
under Section 10.3 or the material breach of any representation or warranty
provided by Pharmacopeia under Section 10.2.

 

10.4    REPRESENTATIONS AND WARRANTIES OF GSK. GSK represents and warrants to
Pharmacopeia, as of the Effective Date, that :

 

10.4.1  to the best of its knowledge and belief, GSK Controls all rights to the
GSK IP;

 

10.4.2  to the best of its knowledge and belief: (A) GSK is not aware of any
notice from any Third Party asserting any ownership rights to any Know-How
Controlled by GSK; and (B)

 

37

--------------------------------------------------------------------------------


 

GSK is not aware of any pending or threatened action, suit, proceeding or claim
by a Third Party asserting that GSK is infringing or has misappropriated or
otherwise is violating any patent, trade secret or other proprietary right of
any Third Party as would reasonably be expected to result in a material adverse
effect upon the ability of GSK to fulfill any of its obligations under this
Agreement;

 

10.4.3  to the best of its knowledge and belief, GSK has not granted any right
or license or other encumbrance of any kind to any Third Party relating to the
GSK IP that conflicts with any of the rights granted to Pharmacopeia hereunder;

 

10.4.4 GSK has all right, power and authority to conduct the activities to be
conducted by GSK under this Agreement and to fulfill its obligations under this
Agreement; and

 

10.4.5 there are no claims, actions, or proceedings pending or, to GSK’s
knowledge, threatened; nor are there any formal inquiries or notices that may
lead to the institution of such legal proceedings, against GSK or its
properties, assets or business, which if adversely decided, would, individually
or in the aggregate, have a material adverse effect on, or prevent GSK’s ability
to collaborate with Pharmacopeia or to grant the licenses to Pharmacopeia
contemplated hereunder.

 

10.5    COVENANTS OF GSK. GSK covenants and agrees, from and after the Effective
Date and during the Term, that:

 

10.5.1  GSK shall provide access to Confidential Information of Pharmacopeia
only to GSK’s employees, consultants and independent contractors who, in each
case, need such access (including, without limitation, access on any database
that is owned or controlled by GSK or its Affiliates to Know-How Controlled by
Pharmacopeia) to perform services or development activities under this
Agreement, and who, **;

 

10.5.2  GSK shall not enter into any agreement with any Third Party that GSK
reasonably believes would materially adversely affect (i) GSK’s ability to
fulfill its obligations hereunder or (ii) any GSK IP or Joint IP existing at the
time of entering into such an agreement or (iii) any Pharmacopeia IP about which
GSK has actual knowledge at the time of entering into such an agreement or (iv)
any intellectual property relating to any Collaboration Compound that is subject
to Section 3.4;

 

10.5.3  all employees, agents, consultants or subcontractors providing services
to GSK or its Affiliates pursuant to this Agreement shall be under the
obligation to assign all right, title and interest in and to their inventions,
if any, to GSK as the sole owner thereof;

 

10.5.4  it shall not employ (or, to the best of its knowledge without further
duty of inquiry, shall not use any contractor or consultant that employs) any
individual or entity debarred by the FDA (or subject to a similar sanction of
EMEA), or, to the best of its knowledge without further duty of inquiry, any
individual who or entity which is the subject of an FDA debarment investigation
or proceeding (or similar proceeding of EMEA), in the conduct of the preclinical
or clinical studies of Collaboration Compounds and its development activities;
and

 

10.5.5  GSK shall perform its development activities in compliance with good
laboratory and clinical practices and cGMP, in each case as applicable under the
laws and regulations of the

 

38

--------------------------------------------------------------------------------


 

country and of the state and local government wherein such activities are
conducted, and with respect to the care, handling and use in research and
development activities hereunder of any non-human animals by or on behalf of
GSK, shall at all times comply with all applicable federal, state and local
laws, regulations and ordinances, and also with the most current best practices
in the industry for the proper care, handling and use of animals in
pharmaceutical research and development activities, subject to Pharmacopeia’s
reasonable right of inspection.

 

10.5.6  GSK shall notify Pharmacopeia in writing promptly in the event that it
has actual knowledge of the material breach of any covenant of GSK under Section
10.5 or the material breach of any representation or warranty provided by GSK
under Section 10.4.

 

10.6    DISCLAIMER. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY KIND,
EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY THAT ANY
PATENTS ARE VALID OR ENFORCEABLE OR THAT THEIR EXERCISE DOES NOT INFRINGE ANY
PATENT RIGHTS OF THIRD PARTIES, AND EXPRESSLY DISCLAIMS ALL WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

ARTICLE 11

 

INDEMNIFICATION; INSURANCE

 

11.1    INDEMNIFICATION BY GSK. GSK shall indemnify, defend and hold harmless
Pharmacopeia, and its Affiliates, and their respective directors, officers,
employees and agents, from and against any and all liabilities, damages, losses,
claims, costs and expenses including, but not limited to, the reasonable fees of
attorneys and other professionals (collectively “LOSSES”), arising out of or
resulting from any and all Third Party suits, claims actions, proceedings or
demands based upon:

 

11.1.1  the negligent or reckless acts or omissions or the willful misconduct of
GSK or its Affiliates and its or their respective directors, officers, employees
and agents, in connection with GSK’s performance of its obligations or exercise
of its rights under this Agreement;

 

11.1.2  any breach of any representation, warranty or covenant made by GSK under
Article 10; or

 

11.1.3  the research, development, manufacture, use, handling, storage,
commercialization, sale or other disposition of any Collaboration Compounds or
Products or other chemical agents by GSK, its Affiliates, agents or
Sublicensees, for which GSK, its Affiliates, agents or Sublicensees have
responsibility for specific activities pursuant to this Agreement, and which is
not attributable merely to GSK’s participation in the JSC;

 

except, in each case above, to the extent any such claim arose out of or
resulted from or is attributable to the ** negligent or reckless acts or
omissions or the willful misconduct of Pharmacopeia or its

 

39

--------------------------------------------------------------------------------


 

Affiliates, and their respective directors, officers, employees and agents
(including their Sublicensees and subcontractors).

 

11.2    INDEMNIFICATION BY PHARMACOPEIA. Pharmacopeia shall indemnify, defend
and hold harmless GSK and its Affiliates, and their respective directors,
officers, employees and agents, from and against any and all Losses, arising out
of or resulting from any and all Third Party suits, claims, actions, proceedings
or demands based upon:

 

11.2.1  the negligent or reckless acts or omissions or the willful misconduct of
Pharmacopeia or its Affiliates and its or their respective directors, officers,
employees and agents, in connection with Pharmacopeia’s performance of its
obligations or exercise of its rights under this Agreement;

 

11.2.2  any breach of any representation, warranty or covenant made by
Pharmacopeia under Article 10; or

 

11.2.3  the research, development, manufacture, use, handling, storage,
commercialization, sale or other disposition of any Collaboration Compounds or
Products or other chemical agents by Pharmacopeia, its Affiliates, agents or
Sublicensees, for which Pharmacopeia, its Affiliates, agents or Sublicensees
have responsibility for specific activities pursuant to this Agreement, and
which is not  attributable merely to Pharmacopeia’s participation in the JSC.

 

except, in each case above, to the extent any such claim arose out of or
resulted from or is attributable to the ** negligent or reckless acts or
omissions or the willful misconduct of GSK or its Affiliates, and their
respective directors, officers, employees and agents (including their
Sublicensees and subcontractors).

 

11.3    PROCEDURE. In the event that any person (an “INDEMNITEE”) entitled to
indemnification under Section 11.1 or Section 11.2 is seeking such
indemnification, such Indemnitee shall: (i) inform, in writing, the indemnifying
Party of the claim as soon as reasonably practicable after such Indemnitee
receives notice of such claim; (ii) permit the indemnifying Party to assume
direction and control of the defense of the claim (including the sole right to
settle it at the sole discretion of the indemnifying Party; provided that such
settlement does not impose any obligation on, or otherwise adversely affect, the
Indemnitee or other Party); (iii) cooperate as requested (at the expense of the
indemnifying Party) in the defense of the claim; and (iv) undertake all
reasonable steps to mitigate any loss, damage or expense with respect to the
claim(s). Notwithstanding the foregoing, the Indemnitee may retain separate
co-counsel reasonably acceptable to the indemnifying Party at its sole cost and
expense and participate in the defense of the applicable claim for which the
indemnifying Party has assumed control.

 

11.4    INSURANCE.

 

11.4.1  Pharmacopeia’s Insurance Obligations. Pharmacopeia shall maintain, at
its cost, with effect from prior to the date of first administration of any
Collaboration Compound or Product for testing in humans hereunder and during the
Term thereafter, adequate insurance against liability and other risks associated
with its activities contemplated by this Agreement, including but not limited to
its clinical trials and its indemnification obligations herein, in

 

40

--------------------------------------------------------------------------------


 

such amounts and on such terms as are customary for prudent practices in the
pharmaceutical industry for the activities to be conducted by it under this
Agreement. At a minimum, Pharmacopeia shall maintain, in force from prior to the
date of first testing in humans and thereafter during the Term, at its cost, a
** policy providing coverage of at least ** Dollars ($**) **, provided that such
coverage is increased to at least (i) ** Dollars ($**) ** and (ii) ** Dollars
($**) before **. Pharmacopeia shall furnish to GSK evidence of such insurance,
upon request.

 

11.4.2  GSK’s Insurance Obligations. GSK hereby represents and warrants to
Pharmacopeia that it is self-insured against liability and other risks
associated with its activities and obligations under this Agreement in such
amounts and on such terms as are customary for prudent practices for large
pharma in the pharmaceutical industry for the activities to be conducted by it
under this Agreement. GSK shall furnish to Pharmacopeia evidence of such
self-insurance, upon request.

 

ARTICLE 12

 

TERM AND TERMINATION

 

12.1    TERM; EXPIRATION. This Agreement shall become effective as of the
Effective Date and, unless earlier terminated pursuant to the other provisions
of this Article 12, shall expire as follows:

 

12.1.1  on a Product-by-Product, and country-by-country, basis until the
expiration of all payment obligations under this Agreement with respect to such
Product in such country; and

 

12.1.2  in its entirety upon the expiration of all payment obligations under
this Agreement with respect to the last Product in all countries in the
Territory pursuant to Section 12.1.1. The period from the Effective Date to the
expiration of the entire Agreement pursuant to this Section 12.1.2 shall be the
“TERM.”

 

12.2    TERMINATION. Notwithstanding anything in this Agreement or elsewhere to
the contrary, this Agreement may be terminated in its entirety or in part as
follows:

 

12.2.1  **. Either Party (the “NON-BREACHING PARTY”) may, without prejudice to
any other remedies available to it at law or in equity, terminate this Agreement
in its entirety in the event the other Party (the “BREACHING PARTY”) shall have
**, after written notice thereof was provided to the Breaching Party by the
Non-Breaching Party. Any such termination shall become effective at the end of
such ** period (or, in the case of a failure to make a payment, at the end of
such ** period), unless the **, as the case may be. The right of either Party to
terminate this Agreement as provided in this Section 12.2.1 shall not be
affected in any way by such Party’s waiver or failure to take action with
respect to any previous default. A “MATERIAL BREACH” shall mean a default in the
performance of or failure to be in compliance with any material term of this
Agreement, including any payment obligation. Notwithstanding anything in this
Section 12.2.1 to the contrary, a Party that is in Material Breach under this
Agreement shall not have the right to terminate this Agreement pursuant to this
Section 12.2.1.

 

41

--------------------------------------------------------------------------------


 

12.2.2      [intentionally omitted]

 

12.2.3      Mutual Consent. This Agreement may be terminated by the mutual
written consent of the Parties.

 

12.2.4      **.

 

(a) **

 

(b) **

 

(c) **

 

12.2.5      Discretionary. ** shall have the **, as set forth in the **.
Notwithstanding the ** pursuant to this Section, **. It is understood that **.

 

12.2.6      Program-by-Program. So long as none of Sections 12.2.1, 12.2.4 or
12.3 is applicable, ** other than that which is **.

 

12.3    TERMINATION FOR INSOLVENCY.

 

12.3.1  Insolvency. Either Party may terminate this Agreement if, at any time,
the other Party shall file in any court or agency pursuant to any statute or
regulation of any state or country, a petition in bankruptcy or insolvency or
for reorganization or for an arrangement or for the appointment of a receiver or
trustee of the Party or of substantially all of its assets, or if the other
Party proposes a written agreement of composition or extension of substantially
all of its debts, or if the other Party shall be served with an involuntary
petition against it, filed in any insolvency proceeding, and such petition shall
not be dismissed within ninety (90) days after the filing thereof, or if the
other Party shall propose or be a party to any dissolution or liquidation, or if
the other Party shall make an assignment of substantially all of its assets for
the benefit of creditors.

 

12.3.2  Bankruptcy Code Section 365(n). All rights and licenses granted under or
pursuant to any section of this Agreement are and shall otherwise be deemed to
be for purposes of Section 365(n) of Title 11, United States Code (the
“BANKRUPTCY CODE”) licenses of rights to “intellectual property” as defined in
Section 101(56) of the Bankruptcy Code. The Parties shall retain and may fully
exercise all of their respective rights and elections under the Bankruptcy Code.
Upon the bankruptcy of any Party, the non-bankrupt Party shall further be
entitled to a complete duplicate of, or complete access to, any such
intellectual property, and such, if not already in its possession, shall be
promptly delivered to the non-bankrupt Party, unless the bankrupt Party elects
to continue, and continues, to perform all of its obligations under this
Agreement.

 

12.4    EFFECT OF TERMINATION.

 

12.4.1      Upon Expiration of the Term.

 

(a) Following the expiration of the Term with respect to a Product sold by GSK
in a country pursuant to Section 12.1.1, subject to the terms and conditions of
this Agreement, GSK shall have an exclusive, fully-paid and royalty free, right
and license, with the right to grant sublicenses, under the Pharmacopeia IP and
under

 

42

--------------------------------------------------------------------------------


 

Pharmacopeia’s rights in the Joint IP licensed hereunder, solely to continue to
make, have made, use, sell, offer for sale and import the applicable Product in
such country, for so long as it continues to do so. Following the expiration of
the Term with respect to any Product sold by Pharmacopeia in a country pursuant
to Section 12.1.1, subject to the terms and conditions of this Agreement,
Pharmacopeia shall have an exclusive, fully-paid and royalty free, right and
license, with the right to grant sublicenses, under the GSK IP and under GSK’s
rights in the Joint IP licensed hereunder solely to continue to make, have made,
use, sell, offer for sale and import the applicable Product in such country, for
so long as it continues to do so.

 

(b) Following expiration of the Term in its entirety pursuant to Section 12.1.2,
subject to the terms and conditions of this Agreement, GSK shall have an
exclusive, fully-paid and royalty-free, right and license, with the right to
grant sublicenses, under the Pharmacopeia IP and under Pharmacopeia’s rights in
the Joint IP licensed hereunder solely to continue to make, have made, use,
sell, offer for sale and import Products in the Territory, for so long as it
continues to do so. Following the expiration of the Term in its entirety
pursuant to Section 12.1.2, subject to the terms and conditions of this
Agreement, Pharmacopeia shall have an exclusive, fully-paid and royalty-free,
right and license, with the right to grant sublicenses, under the GSK IP and
under GSK’s rights in the Joint IP licensed hereunder solely to continue to
make, have made, use, sell, offer for sale and import Products in the Territory,
for so long as it continues to do so.

 

12.4.2      Upon Termination **.

 

(a) In the case of a termination by GSK pursuant to Section 12.2.4(a),
Pharmacopeia shall have no further rights to (A) GSK IP and the Information
generated or provided by GSK associated with such terminated Program, or (B) the
related assay and reagents provided by GSK. Pharmacopeia also shall return to
GSK all Know-How Controlled by GSK and related to any applicable GSK Target.
Further, upon any such termination under Section 12.2.4(a), Pharmacopeia shall
promptly provide to GSK all Information and data resulting from the specific
Program being terminated that is reasonably necessary or important for GSK to
continue the Program. GSK shall automatically have a fully-paid and
royalty-free, worldwide, sublicensable, exclusive license to use all such
information, data and relevant Pharmacopeia IP and Joint IP as necessary to
make, have made, use, sell, offer to sell and import products which incorporate
any Collaboration Compound arising from such terminated Program.

 

(b) In the case of a termination by GSK pursuant to Section 12.2.4(b),
Pharmacopeia shall have no further rights to (A) GSK IP and the Information
generated or provided by GSK associated with all such terminated Programs, or
(B) the related assay and reagents provided by GSK. Pharmacopeia also shall
return to GSK all Know-How Controlled by GSK and related to any applicable GSK
Target for each of the terminated Programs. It is understood that any such
termination will not apply to any Programs which, prior to such termination,
have been optioned by GSK under the GSK Options, which shall continue always
subject to the milestone, royalty and diligence obligations of GSK to
Pharmacopeia. Further, upon any such termination

 

43

--------------------------------------------------------------------------------


 

under Section 12.2.4(b), Pharmacopeia shall promptly provide to GSK all
information and data resulting from the Programs being terminated that is
reasonably necessary or important for GSK to continue the Programs. GSK shall
automatically have a fully-paid and royalty-free, worldwide, sublicensable,
exclusive license to use all such information, data and relevant Pharmacopeia IP
and Joint IP as reasonably necessary or important to make, have made, use, sell,
offer to sell and import products which incorporate any Collaboration Compound
arising from such terminated Programs.

 

(c) In the case of a termination by Pharmacopeia pursuant to Section 12.2.4(c),
all licenses to GSK under the Pharmacopeia IP or Joint IP relating to such GSK
Development Compound and/or Program shall terminate. Upon such termination, GSK
shall immediately provide to Pharmacopeia all information and data resulting
from the specific development activities being terminated that is reasonably
necessary or important for Pharmacopeia to continue such development activities.
Pharmacopeia shall automatically have a worldwide, sublicensable, exclusive
license, subject to Pharmacopeia’s milestone and royalty obligations to GSK as
set forth in this Agreement, to use all such information, data and relevant GSK
IP and Joint IP as reasonably necessary or important to make, have made, use,
sell, offer to sell and import products which incorporate any GSK Development
Compounds or other Collaboration Compounds arising from the terminated
development activities.

 

12.4.3      Discretionary Termination.

 

(a)  In the event of a termination of this Agreement by **. ** of this Agreement
**. In the event of a termination of this Agreement by ** of this Agreement **.

 

(b)  In the event of a termination of this Agreement by **. For the avoidance of
doubt, **.

 

(c)           In the event of a termination of this Agreement by **.

 

(i)     In the event that a **.

 

(ii)     In the event that a **.  If **.

 

(iii)     In the event that **.  If **. For the avoidance of doubt, **.

 

12.4.4      Termination by GSK Due to Pharmacopeia’s Breach or Insolvency.

 

In the event of termination by GSK pursuant to Section 12.2.1 or 12.3, all
rights and licenses granted to Pharmacopeia hereunder shall terminate, and any
licenses granted by Pharmacopeia to GSK hereunder shall remain in effect,
subject to the terms and conditions of this Agreement applicable thereto,
including the applicable provisions for payment of milestones and royalties to
Pharmacopeia, in addition to the provisions that survive under Section 12.5(b).

 

44

--------------------------------------------------------------------------------


 

12.4.5      Termination by Pharmacopeia Due to GSK’s Breach or Insolvency.

 

In the event of termination by Pharmacopeia pursuant to Section 12.2.1 or 12.3,
all rights and licenses granted to GSK hereunder shall terminate, and any
licenses granted by GSK to Pharmacopeia hereunder shall remain in effect,
subject to the terms and conditions of this Agreement applicable thereto,
including the applicable provisions for payment of milestones and royalties to
GSK, in addition to the provisions that survive under Section 12.5(b).

 

12.5    ACCRUED RIGHTS; SURVIVING OBLIGATIONS.

 

(a)  Termination, relinquishment or expiration of this Agreement for any reason
shall be without prejudice to any rights that shall have accrued to the benefit
of any Party prior to such termination, relinquishment or expiration including,
without limitation, the payment obligations under Article 6 hereof and any and
all damages arising from any breach hereunder. Such termination, relinquishment
or expiration shall not relieve any Party from obligations which are expressly
indicated under this Section 12.5 to survive termination or expiration of this
Agreement.

 

(b)  Survival.  The provisions of Articles 6, 8, 9, 10, 11 and 14, and Sections
12.4 and 12.5 shall survive the expiration or termination of this Agreement for
any reason, in accordance with their respective terms and conditions, and for
the respective duration stated therein, and where no duration is stated, shall
survive indefinitely.

 

ARTICLE 13

[INTENTIONALLY OMITTED]

 

ARTICLE 14

 

MISCELLANEOUS

 

14.1    PUBLICITY. Neither Party shall originate any written publicity, news
release or other announcement or statement relating to the announcement or terms
of this Agreement (collectively, a “WRITTEN DISCLOSURE”), without the prompt
prior review and written approval of the other Party, which approval shall not
be unreasonably withheld or delayed. Notwithstanding the foregoing, either Party
may make any public Written Disclosure it believes in good faith based upon the
advice of counsel is required by applicable law, rule or regulation or any
listing or trading agreement concerning its or its Affiliates’ publicly traded
securities; provided, however, that such Written Disclosure shall minimize to
the extent possible the financial information disclosed, and that prior to
making such Written Disclosure, the disclosing Party shall provide to the other
Party a copy of the materials proposed to be disclosed and provide the receiving
Party with an opportunity to promptly review the Written Disclosure and provide
comments within two (2) business days of the proposed drafts of the Written
Disclosure. Notwithstanding the foregoing, the Parties shall agree upon a press
release to announce the execution of this Agreement, together with a
corresponding question & answer outline for use in responding to inquiries about
the Agreement; thereafter, GSK and

 

45

--------------------------------------------------------------------------------


 

Pharmacopeia may each disclose to Third Parties the information contained in
such press release and question & answer outline without the need for further
approval by the other.

 

14.2  DISPUTE RESOLUTION.   The Parties will try to settle their differences
amicably between themselves.  In the event of any controversy or claim arising
out of or relating to any provision of this Agreement or the performance or
alleged non-performance of a Party of its obligations under this Agreement (a
“Dispute”), a Party may notify the other Party in writing of such Dispute.  If
the Parties are unable to resolve the Dispute within 30 days of receipt of the
written notice by the other Party, such dispute will be referred to the Chief
Executive Officer of Pharmacopeia, or such other person holding a similar
position designated by Pharmacopeia from time to time, and the Senior Vice
President for External Drug Discovery of GSK, or such other person holding a
similar position designated by GSK from time to time, who will use their good
faith efforts to resolve the Dispute within 15 days after it was referred to
them.

 

Any Dispute that is not resolved as provided in this Section, whether before or
after termination of this Agreement, will be resolved by final and binding
arbitration.  Such Disputes will be finally settled under the Commercial
Arbitration Rules of the American Arbitration Association (the “Rules”) or such
other arbitration rules as the Parties may agree upon.  Arbitration proceedings
will be held in Princeton, New Jersey or in a place which is mutually agreeable
to the parties.  The arbitration will be conducted by one arbitrator
knowledgeable in the subject matter that is at issue in the Dispute and who is
selected by mutual agreement of the Parties or, failing such agreement, will be
selected according to the Rules.

 

The decision by the arbitrator will be binding and conclusive upon the Parties,
their successors and assigns, and the Parties will comply with such decision in
good faith. Each Party hereby submits itself to the jurisdiction of the courts
of the place where the arbitration is held, but only for the entry of judgment
with respect to the decision of the arbitrator hereunder. Notwithstanding the
foregoing, judgment upon the award may be entered in any court in the country
where the arbitration takes place, or any court having jurisdiction over the
Parties. The Parties agree that any damages awarded pursuant to any dispute
submitted to arbitration hereunder will be limited to compensatory damages and
that the arbitrator will in no event have authority to award any special,
incidental, consequential or punitive damages. The arbitrator may award
reasonable attorneys’ fees. Whether a claim, dispute or other matter in question
would be barred by the applicable statute of limitations, which statute of
limitations will apply to any claim or dispute will also be determined by
binding arbitration pursuant to this Section.

 

14.3  GOVERNING LAW. This Agreement and any dispute arising from the performance
or breach hereof shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware, U.S.A., without reference to conflicts
of laws principles.

 

14.4  ASSIGNMENT. This Agreement shall not be assignable by either Party to any
Third Party hereto without the written consent of the other Party hereto.
Notwithstanding the foregoing, either Party may assign this Agreement, without
the consent of the other Party, to an Affiliate or to an entity that acquires
all or substantially all of the business or assets of such Party to which this
Agreement pertains (whether by merger, reorganization, acquisition, sale or
otherwise), and agrees in writing to be bound by the terms and conditions of
this Agreement.

 

46

--------------------------------------------------------------------------------


 

14.5  BINDING AGREEMENT. This Agreement, and the terms and conditions hereof,
shall be binding upon and shall inure to the benefit of the Parties and their
respective successors, heirs, administrators and permitted assigns.

 

14.6  REGULATORY REVIEW.

 

14.6.1  Tolling of Payment Obligations. If the exercise by GSK of any Option
under Article 4 requires the making of filings under the Hart-Scott-Rodino
Antitrust Improvements Act (the “HSR ACT”), or under any similar premerger
notification provision in the European Union or any other jurisdiction, then all
rights and obligations related to the exercise of such Option shall be tolled
until the applicable waiting period has expired or been terminated or until
approval or clearance from the reviewing authority has been received, and each
Party agrees to diligently make any such filings and respond to any request for
information to expedite review of such transaction.

 

14.6.2  Resolution of Regulatory Authority Opposition. If the antitrust
enforcement authorities in the U.S. make a second request under the HSR Act, or
any antitrust enforcement authority in another jurisdiction commences an
investigation into the exercise by GSK of an Option, then the Parties shall, in
good faith, cooperate with each other and take reasonable actions to attempt to:
(A) resolve all enforcement agency concerns about the transaction under
investigation; and (B) diligently oppose any enforcement agency opposition to
such transaction. In the event the enforcement agency files a formal action to
oppose the transaction, the Parties shall confer in good faith to determine the
appropriate strategy for resolving the enforcement agency opposition, including
without limitation, and where appropriate, the renegotiation of their
obligations under this Agreement with respect to that Option, with the objective
of placing each Party, to the maximum extent possible, in the same economic
position that each Party would have occupied if GSK had been permitted to
exercise such Option. Notwithstanding the foregoing, nothing in this Section
14.6 shall require either Party to divest any assets.

 

14.7  FORCE MAJEURE. No Party shall be held liable or responsible to the other
Party nor be deemed to be in default under, or in breach of any provision of,
this Agreement for failure or delay in fulfilling or performing any obligation
of this Agreement when such failure or delay is due to force majeure, and
without the fault or negligence of the Party so failing or delaying. For
purposes of this Agreement, “force majeure” is defined as causes beyond the
control of the Party, including, without limitation, acts of God; acts,
regulations, or laws of any government; war; civil commotion; destruction of
production facilities or materials by fire, flood, earthquake, explosion or
storm; labor disturbances; epidemic; and failure of public utilities or common
carriers. In the event of force majeure, Pharmacopeia or GSK, as the case may
be, shall immediately notify the other Party of such inability and of the period
for which such inability is expected to continue. The Party giving such notice
shall thereupon be excused from such of its obligations under this Agreement as
it is thereby disabled from performing for so long as such Party is so disabled,
up to a maximum of ninety (90) days, after which time the Party not affected by
the force majeure may terminate this Agreement. To the extent possible, each
Party shall use reasonable efforts to minimize the duration of any force
majeure.

 

47

--------------------------------------------------------------------------------


 

14.8  NOTICES. Any notice or request required or permitted to be given under or
in connection with this Agreement shall be deemed to have been sufficiently
given if in writing and personally delivered or sent by certified mail (return
receipt requested), facsimile transmission (receipt verified), or overnight
express courier service (signature required), prepaid, to the Party for which
such notice is intended, at the address set forth for such Party below:

 

If to Pharmacopeia,

 

Addressed to:

 

Pharmacopeia Drug Discovery, Inc.

 

 

3000 Eastpark Blvd.

 

 

Cranbury, NJ 08512

 

 

 

 

 

Attention: Chief Executive Officer

 

 

Telephone: **

 

 

Telecopy: **

 

 

 

With a copy to:

 

Pharmacopeia Drug Discovery, Inc.

 

 

3000 Eastpark Blvd.

 

 

Cranbury, NJ 08512

 

 

 

 

 

Attention: General Counsel

 

 

Telephone: **

 

 

Telecopy: **

 

 

 

If to GSK,

 

 

 

 

 

Addressed to:

 

GlaxoSmithKline

 

 

2301 Renaissance Boulevard

 

 

Mail Code RN0210

 

 

King of Prussia, PA  19406

 

 

 

 

 

Attention: Vice President, Business Development

 

 

Center of Excellence for External Drug Discovery

 

 

Telephone: **

 

 

Telecopy: **

 

 

 

With a copy to:

 

GlaxoSmithKline

 

 

2301 Renaissance Boulevard

 

 

Mail Code RN0220

 

 

King of Prussia, PA  19406

 

 

 

 

 

Attention: Vice President and Associate General Counsel

 

 

Telecopy: **

 

48

--------------------------------------------------------------------------------


 

or to such other address for such Party as it shall have specified by like
notice to the other Parties, provided that notices of a change of address shall
be effective only upon receipt thereof. If delivered personally or by facsimile
transmission, the date of delivery shall be deemed to be the date on which such
notice or request was given. If sent by overnight express courier service, the
date of delivery shall be deemed to be the next business day after such notice
or request was deposited with such service. If sent by certified mail, the date
of delivery shall be deemed to be the third business day after such notice or
request was deposited with the U.S. Postal Service.

 

14.9   [Intentionally left blank]

 

14.10 EXPORT CLAUSE. Each Party acknowledges that the laws and regulations of
the United States restrict the export and re-export of certain commodities and
technical data of United States origin. Each Party agrees that it will not
export or re-export any restricted commodities or any restricted technical data
of the other Party in any form without any necessary United States and foreign
government licenses.

 

14.11  WAIVER. Neither Party may waive or release any of its rights or interests
in this Agreement except in writing. The failure of either Party to assert a
right hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition. No waiver by either
Party of any condition or term in any one or more instances shall be construed
as a continuing waiver of such condition or term or of another condition or
term.

 

14.12  SEVERABILITY. If any provision hereof should be held invalid, illegal or
unenforceable in any jurisdiction, the Parties shall negotiate in good faith a
valid, legal and enforceable substitute provision that most nearly reflects the
original intent of the Parties and all other provisions hereof shall remain in
full force and effect in such jurisdiction and shall be liberally construed in
order to carry out the intentions of the Parties hereto as nearly as may be
possible. Such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.

 

14.13  ENTIRE AGREEMENT. This Agreement, including the schedules and exhibits
hereto, together with the Warrant to Purchase Common Stock, sets forth all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties hereto and supersedes and terminates all
prior agreements and understandings between the Parties. There are no covenants,
promises, agreements, warranties, representations, conditions or understandings,
either oral or written, between the Parties other than as set forth herein and
therein. No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties hereto unless reduced to writing and
signed by the respective authorized officers of the Parties.

 

14.14  INDEPENDENT CONTRACTORS. Nothing herein shall be construed to create any
relationship of employer and employee, agent and principal, partnership or joint
venture between the Parties. Each Party is an independent contractor. Neither
Party shall assume, either directly or indirectly, any liability of or for the
other Party. Neither Party shall have the authority to bind or obligate the
other Party and neither Party shall represent that it has such authority.

 

14.15  HEADINGS. Headings used herein are for convenience only and shall not in
any way affect the construction of or be taken into consideration in
interpreting this Agreement.

 

49

--------------------------------------------------------------------------------


 

14.16  USE OF NAME. Except as otherwise provided herein, no Party shall have any
right, express or implied, to use in any manner the name or other designation of
the other Parties or any other trade name, trademark or logos of the other
Parties for any purpose in connection with the performance of this Agreement.

 

14.17  BOOKS AND RECORDS. Any books and records to be maintained under this
Agreement by a Party or its Affiliates or Sublicensees shall be maintained in
accordance with U.S. generally accepted accounting principles, consistently
applied, except that the same need not be audited.

 

14.18  FURTHER ACTIONS. Each Party shall execute, acknowledge and deliver such
further instruments, and do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 

14.19  PARTIES IN INTEREST. All of the terms and provisions of this Agreement
shall be binding upon, inure to the benefit of and be enforceable by the Parties
hereto and their respective permitted successors and assigns.

 

14.20  CONSTRUCTION OF AGREEMENT. The terms and provisions of this Agreement
represent the results of negotiations between the Parties and their
representatives, each of which has been represented by counsel of its own
choosing, and neither of which has acted under duress or compulsion, whether
legal, economic or otherwise. Accordingly, the terms and provisions of this
Agreement shall be interpreted and construed in accordance with their usual and
customary meanings, and each of the Parties hereto hereby waives the application
in connection with the interpretation and construction of this Agreement of any
rule of law to the effect that ambiguous or conflicting terms or provisions
contained in this Agreement shall be interpreted or construed against the Party
whose attorney prepared the executed draft or any earlier draft of this
Agreement.

 

14.21  COUNTERPARTS. This Agreement may be signed in counterparts, each and
every one of which shall be deemed an original, notwithstanding variations in
format or file designation which may result from the electronic transmission,
storage and printing of copies of this Agreement from separate computers or
printers. Facsimile signatures shall be treated as original signatures.

 

[signature page follows; remainder of this page intentionally left blank]

 

50

--------------------------------------------------------------------------------


 

* - * - * - *

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

 

PHARMACOPEIA DRUG DISCOVERY, INC.

 

 

BY:

 /s/ Leslie J. Browne

 

 

Name: Leslie J. Browne, Ph.D.

 

Title: President and Chief Executive Officer

 

 

SMITHKLINE BEECHAM CORPORATION, d/b/a GLAXOSMITHKLINE

 

 

BY:

 /s/ Donald F. Parman

 

 

Name: Donald F. Parman

 

Title: Vice President & Secretary

 

 

GLAXO GROUP LIMITED

 

 

BY:

 /s/ Paul Williamson

 

 

Name: Paul Williamson, for and on behalf of Edinburgh Pharmaceutical Industries
Limited

 

Title: Corporate Director

 

51

--------------------------------------------------------------------------------


 


EXHIBIT A


 

[Warrant to Purchase Common Stock]

 

52

--------------------------------------------------------------------------------